 III the Matter Of STANDARD OIL COMPANY, AN OHIO CORPORATION,SOHIO PIPE LINE CORPORATION, LATONIA REFINING CORPORATION andOILWORKERS INTERNATIONAL UNION' (CIO), AND OIL WORKERSINTERNATIONAL UNION, LOCAL. 346 (CIO)andASSOCIATION OFPETROLEUM WORKERS OF THE STANDARD OIL COMPANY OF OHIOCase No. C-2420.Decided February 15, 19,¢3Jurisdiction:oil producing and refining industry.Unfair Labor PracticesInterference, Restraint, and Coercion:encouraging membership in "inside" organi-zation and discouraging membership in affiliated organizationCompany-Dontiinated Unions :employee representation plan formed and sup-ported by employer prior to Act and continuing thereafter without disappro-val by employer; successor organization formed in the absence of cleavagefrom predecessor dominated plan, and supported by financial aid and grantof virtual recognition although formal recognition was withheld-prior certi-fication of organization, found not to preclude finding of domination.Discrimination:charges of, dismissed.Remedial Orders:cease and desist unfair labor practices, successor dominatedorganization disestablished, and contracts therewith abrogated.DECISIONANDORDEROn November 16, 1942,,the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that Standard OilCompany; an Ohio Corporation, Sohio Pipe Line Corporation, andLatonia Refining Corporation, herein called the respondents, hadengaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action'as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondents, Association of Petro-leum Workers of the Standard Oil Company of Ohio, herein calledthe Association, OilWorkers International Union (CIO), and OilWorkers International Union, Local 346 (CIO), herein jointly calledtheUnion, filed exceptions to the Intermediate Report and briefsin support of the exceptions.Oral argument, in which the respond-ents, the Association, and the Union participated, was had before theBoard on January 21, 1943. The Board has considered the rulings47 N. L. R. B., No. 74.517 518DEC'TSSON'S OF NATIONAL LABOR RELATIONS BOARDof the Trial Examiner at the hearing and finds that no prejudicial'error was committed.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions and the briefs,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial -Examiner.'ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Standard Oil Company,an Ohio Corporation, Sohio Pipe Line Corporation, and LatoniaRefining Corporation, their officers, agents, successors, and assigns,shall:1.Cease and desist, from :-(a)Dominating or interfering with the administration of Asso-ciation of Petroleum Workers of the Standard Oil Company of Ohio,or -with the formation or administration of any- other labor organiza-tion and--'from contributing financial or other support to' the saidlabor organization or to any other labor organization;(b)Recognizing the Association of PetroleumWorkers of theStandard Oil Company of Ohio, as the representative of any of theiremployees for the purpose of dealing with the respondents concerninggrievances; labor disputes, wages, rates of pay, hours of employment,,'or other conditions of employment;/ -(c)Giving effect to each and every contract with the Association ofPetroleumWorkers of the Standard Oil Company of Ohio or anychapter thereof, or to any modification, extension; supplement, orrenewal thereof, or to any superseding contract with it;(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations; to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining, or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take' the following affirmative action, which the Board findswill effectuate the policies, of the Act :(a)Withdraw all recognition from and completely disestablishAssociation of Petroleum Workers of the Standard Oil Company ofOhio, as the representative of any of their employees for the purpose-of dealing with the respondents concerning grievances, labor dis-rIAt page,31, line 5, of the Intermediate Report the Trial Examiner inadvertently setforth the date October 1941.We find the date to be October 1940Another inadver-tence appears at page 37, line 8, of the Intermediate Report in the date September 5, 1942.'This date we find to be Septembei 5, 1941.1) STANDARD OIL COMPANY, AN OHIO CORPORATION,519pates, wages, rates of pay, hours 'of employment, or other conditionsof employment at all of their plants and operations;(b)Post immediately, in conspicuous places throughout theirvarious plants and operations, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to theiremployees stating: (1) that the respondents will not engage in theconduct from which it is ordered that they cease and desist ' inparagraphs -1 (a), (b), (c) and (d) of this %Orde(2) that therespondents will take the affirmative action set forth in paragraph2 (a) of this Order; and (3) that the respondents' employees are freeto become or remain members of Oil Workers International Union,affiliated with the Congress of Industrial Organizations, and OilWorkers International Union, Local 346, affiliated with the Congresscriminate against any employee because of membership in or activity`on behalf of these organizations;(c)Notify the Regional Director for the Eighth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondents have taken to comply herewith.AND IT FURTHER ORDERED that the eop_!plalnt be dismissed insofaras it alleges that the respondent, Standard Oil Company, an OhioCorporation, has engaged in unfair labor practices by dischargingWilliam Philpott on or about May 1, 1941.INTERMEDIATE REPORTMr. Max 11'. Johnstone,for the BoardMcAfee, Grossman,iHarmingctNewcomer;byMaurice F. HenningandJamesR Tr,tschlei,of Cleveland, Ohio, for the respondentsLowell Gocitich,and BJ.Rickey,of Toledo, Ohio, for the Union.R C Ragan,of Toledo, Ohio, for the Association.STATEMENT OF THE CASEUpon a second amended charge, duly filed on August 5, 1942,-by Oil WorkersInternationalUnion (CIO) and Oil Workers International Union, Local 346(CIO) herein jointly called the Union, the National Labor Relations Board,(Cleveland, Ohio), issued its amended complaint' dated August 8, 1942, againstStandard Oil Company, an Ohio corporation, Sohio Pipe Line Corporation, andLatonia Refining Corporation, herein jointly called the respondents, and sev-erally, the respondent Standard, the respondent Sohio, and the respondentLatonia, alleging that the respondents had engaged in and were engaging inunfair labor practices within the ineaning of Section 8 (1), (2), and (3) andcalled the- ActCopies of the amended complaint, accompanied by notice ofhearing,were duly served upon the respondents, the Union and Association1The original complaint was issued July 27, 1942, upon an amended charge duly filed bythe Union on July 23, 19-12.1 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Petroleum Workers of the Standard Oil Company of Ohio, heiein called theAssociation.In respect to the unfair labor practices, the amended complaint as further _amended at the hearing, alleged in substance that (1) in 1933 the respondentStandard established among employees throughout its system the Sohio CouncilPlan, a labor organization, and dominated and furnished active support to thesaid labor organization during its entire existence, (2) in April 1937, establishedthe Association, and thereafter through its officers and agents and through itssubsidiaries, the respondent Sohio and the respondent Latonia, maintained anddominated, and furnished' support to said Association ; (3) encouraged member-ship in the Association and discouraged membership in the Union through variousacts and statements of its supervisory off,-ials; (4) discharged William Philpotton or about May 1, 1941, because of concerted or union activityThe respondentsfiled an- answer denying that they had engaged in any of the alleged `unfairlabor practices though admitting that certain bargaining contracts were executedby,the respondents and the Association following the, certification of the Asso-ciation by the Board as a result of pertain elections.The Association duringthe course of .the hearing filed an answer denying that the Association wasformed, dominated or assisted by the respondentsPursuant to notice, a hearing was held fioin September 3, 1942, through Sep-tember 30, 1942, at Cleveland, Ohio, and at Toledo, Ohio, before the undersigned,the Trial Examiner duly designated by the Acting Chief Trial Examiner.Allparties were represented by counsel and participated in the hearing.Full oppor-,tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all partiesAt the opening of the hearing, a petition) filed prior to the hearing by theAssociation with the Regional Director and the Board, for a stay of the pro-'ceeding, was denied, as was the Association's motion to dismiss the complaint.A motion by the respondents to dismiss the complaint was also deniedDuringthe presentation of the Board's case, on motion of counsel for the Board, anumber of amendments to the complaint were allowed over the objections of therespondents and the AssociationThe parties were advised that if they wereunduly surprised by the introduction of matters thus newly alleged in the com-plaint, they might apply for a continuance at the close of the Board's casePursuant thereto, on motion of ^lie respondents, a continuance was granted fromSeptember 15, 1942, to September 21, 1942At the close of the Board's case the undersigned granted without objection amotion by the respondents to dismiss an allegation of the complaint that Ladd,a supervisor of the respondent Standard, called a member of the Union a deroga-tory name.The undersigned denied other motions of the respondents 'to dismissthe complaint in its entirety and in part, and also denied similar motions of theAssociation.At the close of the hearing the respondents renewed a motion previ-ously made and upon which ruling was reserved to strike all testimony of R D.Hershman, an Association witness, relating to a Suggestion Committee.Rulingwas reserved on the motion/and it is hereby granted.At the close of the hearing,both the respondents and the Association renewed their respective motions todismiss the complaint in its entirety, and in the alternative, to dismiss certainspecified allegations of the complaint.Ruling was reserved thereon and themotions are hereby denied except as they are otherwise disposed of underthe recommendations of this Report.Near the conclusion of the hearing, theundersigned granted, without objection, a motion by counsel for the Board toconform the pleadings to the proof. At the conclusion of the hearing, theparties were afforded an opportunity to argue orally before, and to file briefs STANDARD OIL COMPANY, AN OHIO CORPORATION5211with, the undersigned.Oral argument was presented by counsel for theBoard, the respondents,and' the AssociationThe respondents, the Associationand the Union thereafter filed briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF-FACTITHE BUSINESS OF TIIE RFSPONDENTSStandard Oil Company, an Ohio Corporation, was incorporated about 1870.Its principal offices are located at Cleveland, Ohio. It is engaged in all branchesof the oil industry, including producing, transporting, refining and marketingof gasoline, oil, kerosene, motor oils and industrial lubricants, asphalt, roadand fuel oil. It opeiates refineries at Cleveland, Ohio, Toledo, Ohio, Lima,Ohio, and through a subsidiary, the Latonia Refining Corporation, at Latonia,Kentucky.ILatonia Refining Corporation is an Ohio corporation and a wholly ownedsubsidiary,of the respondent StandardIt operates a refinery for the process-ing of gasoline at Latonia, Kentucky.-In the year 1941, the respondents Standard and Latonia produced and mar-keted' refinery products of a value in excess of $76,740,000.Approximately 8percent in value of finished products produced and marketed by the respondentStandard, were shipped outside the State of Ohio.Of the $9,576,000 in valueof finished products produced and marketed by the'respondent Latonia duringthe same period, approximately 100 percent were disposed of outside the Stateof Kentucky.Sohio Pipe Line Corporation is a Delaware corporation, and is a whollyowned subsidiary of the respondent Standard. It operates main trunk pipelines from Salem, Illinois, eastward to Lima, Ohio, and from Mt. Pleasant,Michigan, to Toledo, Ohio, for the transportation of crude oil.During the year1941, it transported in its main trunk lines approximately 43,276,000 barrelsof crude oil. 76 percent of such crude oil was transported across State lines.'The respondents adini0that they are engaged in commerce within the meaningof the Act.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union is a labor organization affiliated with theCongress of ^Industiial Organizations, admitting to membership employees ofthe petroleum industryLocal 346 of Oil Workers International Union admitstomembership employees of the Petroleum industry in the vicinity of Todelo,Ohio.Association of Petroleum Workers of the Standard Oil Company of Ohio, isan unaffiliated labor organization admitting to membership employees of therespondents Standard, Sohio and Latonia.III.THE UNFAIR LABOR PRACTICESA. Sohio Council PlanIn 1933 the respondent Standard-established throughout its system of opera-tions the Sohio Council flan, called herein the Plan.The object of the Plan,as stated in its constitution (which was "Accepted by the Non-Supervisory2 These findings are based on a stipulation entered into between counsel for the Board'and counsel for the respondents 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees d *, * by Secret Ballot during the month of July, 1933") wasto provide a method whereby employees and management might "discuss all prob-lems of mutual interest, such as * * fl manufacturing and marketingproblems ; working conditions, including wages and hours ; safety; sanitation ;social and athletic functions; educational, programs ; sick benefits'; insurance;pensions, etc "Under the Plan Unit Councils were set up in all divisions of the respondent'soperations.These Unit Councils were comprised of representatives electedannually by the employees, respectively, of the various units and a not greaternumber of representatives of management who were appointed by the respon-dent's president.The constitution provided for the establishment of 24 unitcouncils and at least 22 functioned under tile Plan. The chairman of eachUnit Council was appointed by the respondent's president, and the chairmanthus appointed designated a secretary whose duty it was to keep minutes ofUnit Council meetings.Neither the chairman nor the secretary thus appointedcould vote in the proceedings of the Unit CouncilsThe elected representativesof each unit appointed a vice-chairman who acted as chairman in the regularchairman's absence and who was entitled to vote on all occasions. All em-ployees of the respondent except executives, supervisors and their immediatestaffs, and outside salesmen, were eligible as voters and as representativesunder the PlanIn addition to the Unit Councils, the Plan provided also for a Central Councilwhich was comprised of the vice chairmen of the Unit Councils and "a notgreater number of management representatives appointed by the President"of the respondent.The Central Council had one. regular meeting each yearand additional meetings on petition of the representatives of the Unit Councilsor at the "discretion" of the respondent's president.The chairman of theCentral Council was designated by the respondent's president,Regular meetings of the Unit Councils were held every two months for thepurpose of considering and making recommendations on questions relating toworking conditions, wages and hours, and "similar matters of mutual interestto the employees and to the Company." A somewhat elaborate procedurewas set up whereby employee grievances which could not be satisfactorilyadjustedwith therespective supervisors or departmentheads,were first referredto the Unit Councils and thereafter, if necessary,through the Unit Council tothe CentralCouncil`Further provision was made for arbitration in the eventof a, deadlock in the Central CouncilThere is no evidence that arbitrationwas resortedto at anytime during the existence of the PlanOn March 14,1935, the Plan wasamended.The amended Plan stated thatits purpose was "to provide for the employees of The Standard Oil/Company(an Ohio Corporation)and of its subsidiary companies'a means of organ-izing and bargainingcollectivelywith theCompany through repiesentativesof their own choosing, tobe selected as providedin the following Plan.Therepresentatives so selected shall be fully authorized to deal, discuss and bargain.with the Company regarding wages, hours, working conditions and any othermatters of mutual interest and to negotiate and enter into agreements with theCompany withrespect thereto"It was stipulated that the respondent Latonia was incorporated in 1938 and the re-spondent Sohio in 1937.However, since the amended Plan of March, 1935, makes refer-encesto the "subsidiary companies" of the respondent it appears that the respondentsLatonia and Sohio were functioning as'separate enlities as of that date, though perhaps.unincorpoiated. STANDARD OIL COMPANY, AN OHIO CORPORATION523The plan as amended further provided, inter alia, that the personnel of theUnit Councils should consist solely of representatives elected by the employees ofthe respective units °The representatives thus designated chose from amongtheir number a chairman, 'a vice chairman, and a secretary.The Central Councilof the Plan as amended, was comprised of the chairman'of the Unit Councils whochose from their number a chairman, a vice chairman, and, a sec etary of theCentral Council.The Plan as amended also broadened the functions of theUnit Councils which were now authorized to bargain with the management andmake agreements with respect to employees of their respective jurisdictions, andfurther provided that the bargaining powers thus vested in the Unit Council"may be exercised by such Unit Council dealing separately with, or dealingjointly with the Company, together with one or more of the other Unit Councils,or, by a majority vote of the members of such Unit Council, may be delegated tothe Sohio Central Council or to a special committee composed of not less thanthree members of the Sohio Central Council designated by such Unit Council, inwhole or in part and upon such conditions or with such restrictions as to exercisethereof as may be imposed by such vote."Under the Plan as thus constituted, the Unit Councils were semiautonomousbodies,with full authority to bargain and make agreements for employees oftheir respective jurisdictionsIt appears from the minutes of the Central Counciland from the testimony of the witnesses, that in its practical working, the UnitCouncil held original jurisdiction of matters of purely local interest, but thatwhere'satisfactory adjustments could not be secured through the Unit Councils,such matters were referred to the Central Council for further attemps at settle-ment.The Central Council also appears to nave exercised bargaining rights onmatters of the respondents' general or overall policy affecting entire divisions ofthe respondents' operations, or matters common to all the respondents' employees.Participation of employees in the Plan was voluntary, no formal membershipbeing -provided and no clues collectedThe, respondents Standard and Latomaprovided meeting places, for both the Unit and Central Councils of companypremises and company time; paid the traveling expenses of representatives attend-ing meetings of the Central'Council; bore all incidental expense of the operationof the Plan such as stenographic services, stationery, mimeographing and postage.Elections of Council representatives were held on company propel ty and companytime.No deduction was made in the wage of representatives for time spent inattending meetings of the Councils. In short, the respondents bore the entireexpense involved in the operation of the Plan.,The Plan functioned continuously front the date of its formation by therespondent Standard in 1933 until a date in April, 1937, subsequent to the decisionsof the Supreme Court upholding the constitutionality of the ActB 77ac Association1.Its inceptionOn April 8, 1937, the regular annual meeting of the Central Council of thePlan was convened in ClevelandThis meeting was attended by the chairmenof 22 Unit Councils which had been established under the PlanFollowingthe adoption of a motion to have a "Working Agreement drawn up by the1,IThe Plan as amended provided for Unit Councils for "each of the SilosDivisions, foreach of theRefineries,for the Cleveland\Automotive Shop, for the Home Office, for the SalesAccounting Office, and for the Lithograph Call Factory and the Print Shopcombined "The number of representatives composing the Unit Councils variedaccording to the size ofthe unit,each unit being divided intovotingdistricts. - 524, . DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentral Council," there was an election of officers, H II McCowen, chairman ofthe Latonia '(Kentucky) Refinery Unit Council, was elected chairman of theCentral Council "by, acclamation." 1\IcCowen had previously served as chair-man of the ni:uiiifacturing division of the Central Council and as its'vice chair-man' G. L. Hilton, chairman of the Number 2 Refinery (Cleveland) Unit Coun-cilwas elected vice-president, and K C. Schumacher, chairman of the HomeOfficeUnit Council, was elected secretary. ' Following the election of officersthe Central Council was addressed by W. P. Edmunds, the respondents' managerof industrial relations," and A M. Maxwell, a vice president of the respondentStandard.Edmunds again addressed the Central Council on the-following day.The minutes of,this meeting give very little detail of statements made byEdmunds and Maxwell, but several witnesses testified and Edmunds admitted,that the future of the Plan in the event the Act was held to be constitutional,was discussed at one or both of these meetings.According to Edmunds, inreply to questions, he stated that he 'had no debate" in his own mind, "thatif that [the Act] were upheld by the Supreme Court, that the Sohio Councilwas entirely out."Charles Mendick, a Board witness who attended the April8,9 meetings as chairman of the NuniberiI Refinery (Cleveland) Unit Council,testified that Edmunds advised the Central Council that in the event the Actwas held to be constitutional, they should "get the boys together" and the com-pany would "kick in about $50,000 " Edmunds denied the statements attributedto him by Mendick, and witnesses for the Association who attended the AprilS.9 meetings, also denied that Ediuunds made these statements In view ofthe lack,of corroboration of Mendick's testimony and the cautious policy whichmarked the respondents' attitude on the Plan during this period, the under-signed is persuaded and finds that Edmunds did not make the statementsattributed to him by MendickIt is clear, however, from all the testimony, that there was much concernover the future of_the Plan evidenced in the meeting of April 8, 9, and that boththe respondents and the council chairman-expressed the opinion that the Planas it was then constituted could not continue to function if the Act was declaredconstitutional.It is entirely likely that alternatives to the Plan which wouldmeet the requirements of the Act were discussed at this meeting, but, in theopinion of the undersigned, the evidence fails to establish that at this timeEdmunds expressly directed or encouraged the Central Council to form a successororganizationOn April 12, 1937, the Supreme Court's decisions removed all doubt of theAct's constitutionality.Nevertheless,' the Plan did not cease thereupon tofunction although its illegality under the Act was freely admitted by therespondents.The minutes of the April 8, 9, meeting were mailed to the unitchairmen under date of April 21, with a covering letter over the signature ofSchumacher,as secretary,which requested the unit chairmen to advise theaMcCowen resigned from the Association in April, 1939, and thereafter was promotedto a position in the respondents'industrial relations divisions,and as a representative ofmanagement met with the Association."Edmunds when questioned whether his position as manager of industrial relations ex-tended to the respondents Latonia and Sohio, testified : "Yes, I wouldn't know whetherthey were separate.The Latonia Refinery is like any other refinery so far as I am con-cerned, and the Pipe Line [Sohio] the same" The undersigned on the basis of this andother testimony fonds that labor relations of the respondents, Standard,Latonia and Sohio,were centrally controlled and directed through the respondent StandardAll findings onissues of support and domination of the Plan and of the Association are therefore madewith reference to each of the respondents, whether specifically named as such or not,except sub-section 5 of this Report which relates solely to the Toledo Refinery of therespondent Standard. STANDARD OIL COMPANY AN OHIO CORPORATION525secretary of any,changes due to elections"so that a new corrected list of unitchairmen may be sent to all unit councils,"and closedwith thefollowingsentence:"For this secretaryto operate efficiently it will beimportant thatany errors or omissions are calledto' hs attention."On or about April 19, McCo1wen visited the Number I refinery, Clevelandand, accordingto his testimony, called on E. A. Brown, superintendent, of therefinery andconferred with him on a list of grievancesconcerning employeesof that refinery.McCowen testified that the representatives of this unit hadbeen having somedifficultywith Brown, and that "the Council wasn't gettinganywhere."Aftermeeting with Brown and representatives, of the Plan ofthe local unit,McCowen attempted during lunch recess todiscuss certainmatters with the men.McCowen testified : ". . . I undertook to try to tellthem thatI was representingthe Council and that I was there for the purpose oftrying to get things smoothed out."McCowen further testified : "I said : TheCouncil hasn't been functioning out here and I am trying to see what willfunction."The, men refused to listen to McCoven on' their own time, andBrown gave him permission to address the men' at the close of the lunchrecess on company timeBrown was present but did not participate in thesediscussions.Following his attempts to address the employees, McCowen andthe representatives met with Brown and negotiated an agreement coveringthe employees of the unitThis agreement, which was dated April 19, 1937,was headed:-At the meeting this day between the undersigned, recognized representa-tives of the employees of No I Works Refinery, The Standard Oil Com-pany (Ohio), and the management, the following agreement has beenentered into effective immediately :The agreement covered a variety of subjects including such matters,as sen-iority, staring time for work, quitting time, clean-up work in process 'depart-ments, and individual grievancesItwas 'signed by McCowen and the unitrepresentatives under the Plan, and by E A. Brown.There is conflict in the testimony concerning the tenor of McCowen's remarksto the employeesMcCowen denied that he discussed the Association.MirkoDebevic, a Board witness and an employee of the Number I.refinery, testified,however, that MCCowen and-Al Euse, the latter a representative under thePlan, spoke to the employees about a new organization; "they were tryingto point out to the boys to start this new-I mean this Association of Petro-leum Workers. They didn't name it with that, name, but they said to startthisnew group" According to Deebevic, ". . . Al Euse and -McCowen andthe boys got into a severe argument there on the things; in other words, theboys wanted to join the Oil Workers International Union and they were talkingabout this other organization ; they said they had enough of, it, because, theyhad plenty experience with the Sohio Council and they didn't want to havethe same thing continued."In view of McCowen's admission that his remarks caused so much confusionthat he "couldn't get anywhere", his testimony that lie told the men, "The Councilhasn't been functioning out here and I am trying to see what will function," andthe convincing character of Debevic's testimony, the undersigned finds thatMcCowen visited the Number I Refinery for the pur lose of persuading the mento go along with the new organization which leaders of the Plan were then con-sidering as a successor to the Plan, and that he encountered opposition due to thefact that certain of the men had at that time decided to affiliate with the UnionDebevie's testimony concerning the Union is corroborated by the fact that acharter was issued the employees of this refinery by the Union on April 23.I 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn1April 20, Brown was removed as superintendent, of the Number I Refinerylind'was tiansferred'to work as' a construction 'engineer 'in a division of therespondents' operations remote from the Number I Refinery ' The 'respondentsdduce the fact of Brown's removal as evidence of disapproval of his action in1,cimitting Council Representatives to, address the employees on company timeadd the'ir' reement which 'he approved with these same representatives: There isilo evidence, however,'that the respondents published the cause of Brown's removalto the employees of the Number I Refinery either orally or in-writing, abrogatedthe agreement he had made with Council representatives, or otherwise publiclydisavowed his aforesaid acts.-On April 21, there was a meeting of the Council Units of the Cleveland area,inClevelandSeien Unit chairmen were present at this meeting, includingMcCowen, chairman of the Central Council, who called the meeting to order.As stated in Schumacher's report of the meeting, addressed to all unit chairmenof the Plan, this meeting was held "for the purpose of discussing and suggestingchanges in the Sohio Council plan."The two major' subjects discussed at thismeeting were "financial support and the name of the council."The followingmotions were adopted at this meeting:1. "That suggestion be made to each unit council to have the unit councilsecretaries act as temporary treasurers."2.",Suggest that the Sohio Council Plan be adopted as a basis for a newplan."3. "Suggest that the words,Standard Oil,Sohio andCouncilbe omittedfrom the name of the new plan."'During the course of the April 21 meeting, McCowen received a telephone mes-sage "to the effect that the company was withdrawing their financial support tothe plan " It is further stated in the minutes' that the chairman "wished toemphasize the fact that these motions were merely suggestions to the various.unit councils and hoped that they would be viewed in this manner " ,Ui,der (late of April 22, Maxwell who in addition to being a vice president of,the respondent Standard was directorof sales,addressed a letter to McCowen, inwhich he stated, inter alia, that the Act having been declared constitutional andthe company wishing to abide "strictly by the letter" of the Act,Hereafter, any and all,actiiities of the Council Plan or any other labororganization in our company must be financed entirely by the members ifthe law is to be complied with. This means that meetings of the Unit Councilsand the-Central Council and any other activities of your organization will,hereafter have to be conducted on your own time and not on the company'stinge, except,that meetings of your representatives with the management maycontinue to be conducted upon the company's time.This letter 7 purporting to withdraw the respondents' financial support of thePlan, "or any other labor organization in our company," did not in any otherrespect require the abandonment of the Plan as a functioning organizationIt,in fact, contemplated the Plan's continuance; the inference being' plain that the'respondents would continue to meet with the Plan's representatives.That.theletter was so understood by the Council Unit chairmen, is,evidenced ^y a letterwhich M.Cowen on April 26 addressed to all unit chairmen of the Plan, and in7The respondents also introduced several newspaper clippings in evidenceTheseai titles appealed in The Cleveland Press, Toledo Blade and The Enquirer of Cincinnati,Ohio on April 29, 30, and April 30 respectively.The general tenor of these articles wasthat the respondents were withdrawing financial support from the Plan or otherwiseabandoning it STANDARD OIL COMPANY, AN OHIO CORPORATION527letter statedAs far as I am, able to learn from a study of the, Wagner Net, the onlyeffect the Wagner Labor Act has on the Sohio Council Plan is-stated in thisletter [the Maxwell letter].The McCowen letter of April 26 suggested methods by which the expense of thePlan could be borne by its employee members and further stated:'Itwill probably be better to amend the Council Plan to meet the presentconditions such as providing for the handling of funds .. I firmly beli eveSohio Council Plan and that it will not be difficult to amend the details tomeet any serious objections.On April 28, 29, there were further meetings of the Central CouncilAt theApril 28 iveetmg, copies of Maxwell's letter of April 22 were passed to each, ofthe unit chairmen presentwas taken to secure viewpoint of members whether to continue with CouncilPlan "Motions were adopted that "funds, for each unit be handled by a,memberdesignated by the unit councils affected," and "that a new name be given thePlan."Several names were proposed and voted on with the result that the namechosen was, "Association of Petroleum Workers of the Standard Oil Companyof Ohio "A motion was then passed by unanimous vote that membership cardsin the Association "be printed immediately for distribution before the adjourn-ment of conferenceEdmunds and William A. McAfee, the latter a member of the firm of therespondents' general counsel, addressed the meeting of April 28Edmunds testi-fied- that he was questioned about the effect of the Act` on the Plan and that hestated "the Sohio Council Plan was entirely out as far as Management wasconcerned "Edmunds further testified that he was "asked about clues" and thathe replied "that wasn't the Company's business, that it wasn't for the Companyto discuss or even look at"McAfee testified that he gave a brief outline of themajor portions of the Wagner Act. Both Edmunds and McAfee, denied thatthere was discussion of revision of the Plan to meet the requirements of thevAct, or of a new organization to supersede the Plan, in their presence, or thatthey offered any advice with reference to such matters.McCowan testifiedconceuung the meeting of April 28: "that was the main purpose of the meeting,to advise them that the Sohio Council was finished.That the Company couldnot, and would not, contribute to the support of the Council in any way"McCowiun further testified that Edmunds in his remarks stated that the Planwas "done for, it was finished "Other association witnesses testified similarlyIt is clear, however, that the rernarks-of neither Edmunds nor McAfee con-veyed to the Central Council the understanding that the Plan could not continue,to function with a few minor, changes such as the proposed change in name,and despite the respondents' withdrawal of financial supportThis is evidencedby the fact that the meeting of the Central Council was continued on the follow-ing clay, and by a letter addressed ,by McCowen to Maxwell under date ofApril 29.The minutes of the April 29 meeting disclose that Maxwell's letter to McCowenof April 22, afforded the basis for further discussionA motion _was then car-ried unanimously that McCowen "be given authority to answer "I the letter ofMr Maxwell's with the letter just drafted and read" Following discussion it 528DECISIONSOF NATIONALLABOR RELATIONS BOARDwas decided to elect "a treasurer of the Central Association"' and A. H.Humphrey, chairman of the Sales Accounting Office Unit of the Plan, was electedtreasurer.There followed a discussion of dues, and it was -suggested thatmonthly dues to be set by the local units should riot.exceed^50 cents a monthfor each employee.A motion was then passed that a per capifa tax of 5 centsfor each employee member be assessed as, a contribution by the respectiveunits to the "Central Association", the dues to become affective May 1.Theminutes further state that membership cards were passed out to each member.Unit designations were "suggested" by numbering from 1 to 22 the variousopei,ations of the respondents which were then represented by unit chairmenunder the flan.The units thus numbered were identical with units existingunder the PlanThe letter addressed to Maxwell by McCowen as approved in the meeting ofApril 29, stated.This will acknowledge receipt of your letter of April 22nd referring topayment of certain expenses in connection with the operation of the SohioCouncil Plan.We, too,`wish and intend to abide strictly` by the letter and spirit of theWagner Act sotherefore have arranged for expenses through collection ofdues.'Further, in accordance with the Wagner Labor Act, Section 9, you willrecognize that this organization is the exclusive representation of all theemployees of the Standard Oil Company of Ohio and of its subsidiarycompanies for the purpose of collective bargainingThe McCowen letter continued by requesting a bargaining conference andsuggested, subjects for discussion at such a conference, including such mattersas: Seniority right of employees, grants of vacations with pay, a 10 percentincrease in all wages and salaries, elimination or reduction of Sunday work.Regarding the letter-of April 29, McCowen testified: "I realized I kind of gotahead- of myself with all the- enthusiasm about the organization in the roomthere, and the men seemed to think it was in the bag; we were going to have it,so I just told Mr Maxwell, or referred to it as existing.We were so sure thatwe were going to organize."McCowen further testified: "The main thing wasto put him [Maxwell] on notice that we, as employes, were going totry to have some form of collective bargaining and to acknowledge receipt ofthis letter that-he had sent us' * * *"'Thistesfimonv. given some 5 years subsequent to the event, is not consistentwith and has not the probative weight of the letter written at the time of the yeventThis letter indicates clearly that by "arranging for expenses through col-lection of dues, the council chairman considered that the Plan, or the "Associa-tion','as it was now called, conformed to the requirements of the ActTheletter treats the-organization as it was then constituted as afait acconipitandrequests a bargaining conference on a series of definitely stated subjectsOn June X10, llcCowen as acting chairman of the Association addressed aletter toW T Holliday, the respondent's president. This letter stated that theemployees had organized under the name of The Association of PetroleumWorkers of the Standard Oil Company of Ohio for the purpose of collectivebargaining, and that their chosen representatives desires to meet with repre-sThus the minutes of the April 29 meeting of the Central Council refer to the Asso-ciation as distinguished fiom the PlanV Italics supplied by the undersigned1 STANDARD OIL COMPANY, AN OHIO CORPORATION529sentatives of management for the purpose of negotiating an agreement on tenstated subjects.These "subjects"were almost identical with the topics pro-posed for discussion-in McCowen's prior letter of April 29., On June 15, George L.Hilton, asrCliairman ofhthe Number 2-RefinefyCleveland)Unit of'the Ass(ciation,-addressed a letter to Holliday requesting a conference and recognitionof the Association as exclusive bargaining representatives of employees of theNumber 2 refinery.On June 17, Holliday replied to Hilton's letter suggestingthat inasmuch as McCowen had' requested a meeting with representatives of theentire Association,that meetings with"local chapters of that association" be-,,held in abeyance until after the general meeting."Undoubtedly,"Hollidaywrote,"at that general meeting the matter of local meetings will be considered "McCowen as acting chairman of the Association sent a memorandum "TO ALLCHAPTER CHAIRMEN" of the Association, advising them that Holliday hadagreed to "meet with all chairmen of chapters that are organized at the HotelCleveland on Thursday, June 24th * * *" The inemoranduni further stated :These chairmen will meet without management at the Hotel Cleveland onWednesday; June 23d, at 9 A. M, in the preparation for the joint confer-ence the following day.Pursuant to this memorandum the first formal meeting of the Associationwas held,in Cleveland on June 23, 1937.2.Formation of chaptersThe organizational structure of the Association proposed in the meeting ofthe Central Council on April 28, 29, 1937, was substantially adhered to andfollowed closely the structure of the PlainThe units which had been representedby Unit Councils under the flan, weie represented in the Association by Chap-ters, and, the Association was successful in setting up chapters throughout'theoperations of the respondents Standard, Sohio, and Latonia 10The chapters ofthe Association thus established represented the various divisions and operationsof the respondents, and each was a semi-autonomous body.Each chapter chosefrom its members its own officei s which consisted of a chairman, a vice chairman,and a secretary-treasurer; assessed and collected its own clues which varied inamount but in no instance exceeded 50 cents a month. Each chapter had its'own bargaining commit tee composed of the officers of the chapters and, at times,of representatives of different operations in the same unit, in addition to theofficersIt was the function of these ban gaining committees to meat with thedepartment heads of their respective units for the purpose of negotiation ongrievances and matters of local rather than system-wide applicationIn addition to the chapteis, theie was constituted a Central Chapter whichperfoimed functions almost identical with the Central Council under 'the Plan.The Central Chapter was composed of the chairman of the various local chap-terswho elected a chairman, a vice chairman, and a secretary-treasurer fromamong their number, as cfiicers of the Central Chapter.Matters on which thelocal chapters were unable to reach an agreement with the respective depart-10The undersigned credits the testimony of Association witnesses that the Home Officeunit of the Plan lvas at no time organized asva chapter of the AssociationIt furtherappears that the service station employees of the Cu3ahoga County unit of the Plan, whileiepresented in the earlier meetings of'time Association, eventually "seceded" from theAssociation and set up its own organization which was called, The Association of Petro-leum workers, IncSince this organization theieafter functioned as a separate entityand no allegation in'olving it appears in the complaint, the undersigned makes no findingscenceining The Association of'Petroleum workers, IncChapter 13 ceased to functionin 1939, and Chapter 15 in 1041513024-43-vol 47-34 530DECISIONS 'OF NATIONAL LABOR' RELATIONS^ BOARDmentheadswere'referred through the chapter' chairmen to the Central Chapterfor further negotiations with the management.The Central Chapter also nego-tiated on matters of system-wide scope.The Central Chapter was supported bya 5-ceiit monthly per capita tax fi'oni each member of the Association in confor mity with the pcoposal'adolited at'the,'April 20, 1937',meetingof the CentralCouncil of the Plan.'A niaiorit,y of the chapters'of the Asssociiition were formed in May-aitd June1937. ' The Association offefed testimony purporting to show that the chapters.were oganized as separate bodies and independently of, d ' central or concertedplan, and represented spontaneous 'actiori by employees of the various units whodesired a representative for collective bargaining."The undersigned is convinced, howen er, upon consideration of all the testimony,that the chapters which were formed in 'the spring and' summer of 1937 wereformed pursuant to plans formulated by unit chairmen in the April, 1937 meetingsof the Central Council under the PlanâicCowen testified that following themeeting of April 29, he visited numeions unit chairmen throughout the respond-ents' operations -anti assisted them in.the preliminary organization of the variouschapters of the Association. "I know I tried to contact them all," he testified,`,now, whether I was successful or not, I couldn't say "He also testified, "It wasmy purpose at that time to try to develop a state-wide organization for theemployees of The Standard Oil Company of Ohio" and "I used every opportunityavailable to talk to all of the employees "He denied, however, that any of thisactivity took place on company time or at company expense, and his testimonyin this respectis credited-Inasmuch as the formation of the chapters followeda moreor less uniformpattern, it is needless to review in detail the particulars of the formation ofeach of the chapters upon which evidence was receiv'ed 12 The organization ofChapter No. 20 at the Toledo refinery of the respondent Standard is most fullyrevealed by the record, and is the archetype of a majority of the chapters in theirorganizational aspects.Newton Buckle, ivho attended the April 28, 29 meeting of the Central Councilof the Plan as unit chairman of the Toledo refinery, testified that at that meetingIJ11Michael Clemens testified that Chaptei 2 was formed in March 1941 following organ-izatio:il activity by,an "outside" unionAccoiding to Clemens the idea of an independentunion oiiginaled pith him and he sponsoied the foimation of the oiganzation which laterbecame Chapter 2Clemens, further testdied' "* *we didn't know how to goabout organizing what we called the union, so therefore the sugnestion I made was to getin contact with Mr Hilton, to get a little help on this, to get it going * *- *Mi 'Hiltontold me at the time we of ganized that our chapter cculd be known as Chapter 2 " Clemensalso admitted that Hilton, ,,lie was at the time secretaiv-treasurer of the Central Chapter.otthe Association, came fioni Cleieland to Canton, Ohio, for the purpose of helpingorganize Chapter 2, and that membership cards in the Association were supplied by theCentral Chapter for the first meetingAlbeit Wasdell-testified that Chaptei 4 was startedas an independent oigamzation following oiganiiational efforts of an "outside" union.According to WVasdell lie had never heard of the Association at the time, and the oigan--izationalmovement sprung iron a suggestion'of Joe Baitunek, a fellow employee, whoHowever, shortly after.st.siting to organize, the employees of this unit decided to of liafe with the Associationand there was in fact no formal oigamzation until February, 1938, when Chapter 4 wasformed with the assistance of the Central Chaptei of the Association ' It appears fromthe foregoing that while Chapters 2 and 4 and perhaps other chapters may have been freeof company domination in their inception, they soon became identified with the CentralChaptei and therefore must'be considered in the light of the total situation involving theAssociation.11Certain minutes of Chapters 1, 2, 4, 6, 7, 12, 16, 18, 19, 20 of the Association werereceived in evidence and it was stipulated by the parties that these minutes were repte-'.sentative of all chapters of the Association STANDARD OIL COMPANY ^ AN OHIO CORPORATION531itwas decided to "go back to our respective divisions and sort of-sound out theemployes."Shortly after returning to Toledo from the meeting of the,Central-Council in Cleveland, Bickle and other representatives of the Toledo unit, were.summoned to a meeting with J R Middleton who was at that time superintendentof the Toledo refinery.At this meeting, Middleton read or discussed a letter whichhe had received from Edmunds under date of May 6, 1937. This letter stated :The company will, not pay any expenses connected with the conducting ofany labor organization.No travelling expenses will be paidNo employeeswill receive pay for time spent 'in union activities.No clerical work will bedone for a union organization nor will such organizations be permitted touse company buildings for their meetings.The only time the company will pay union representatives their wages forwork connected with the union is when, risen representing, such organizationsare meetingWith management.This combined meeting with managementmust never be used as a subterfuge to reimburse employees for work donefor their union.Traveling expenses of union representatives attending suchcombinedmeetingswill not be paid by the-company.13Middleton testified that lie called this meeting with the unit representativesof the Pfan to explain the company's attitude as expressed in the Edmundsletter.Harvey Failor, who was one of the representatives present at this con-terence, testified that Middleton stated that the Plan was "out" and that themen should form a new, organization, and gave them permission to canvass forremembers,Middleton denied that lie discussed the formation of a new organiza-tion with the Plan representatives on this occasion or gave them permission tosolicitmembership on company property.Buckle and Lindsey` Shields, thelatter also a unit representativeunderthe flan, made similar denials of theFailor testimony.However, it is not denied that on, the same day of themeeting ofthe representatives with Middleton, they began the circulation ofAssociation petitions inside the respondent's plant during.working hours, at thesame time collecting dues for the new organization.. In view of this circum-stanceand -Middleton'sadmissionthat his recollection of the meeting with therepresentativeswas vague and uncertain, the undersigned is convinced andfindsthat Middleton encouraged the unit representatives to organize Chapter 20of the Association and at least impliedly gave them permission to carry on theirorganizational activity on company premises during working hoursThis con-clusion isstrengthened by the fact that L',ckle, Failor and Shields openly circu-lated the Association petitions in the company's .plant and that Middleton, whomust be assumed to have had knowledge of this activity through the respondent'ssupervisors, permitted it to continue uninterruptedly'"Bickle testified and11Under date of May 2,193T, Edmunds addressed a memoiandum to 0 L Brown, assist-ant treasurer, winch statedinteralum"The Sohio Council Plan became non-existent onApril 29, 1937Beginning April 30, the company will not-pay any expenses connectedwith the conduct of any labor organization "Thine is no evidence that the contents ofthis letter were cmmmin,rated by Brown to any employee or cioun of r,niulovees-11It is the respondents' position that these was no rule prohibiting solicitation of unionmemberships and collection of dues on company premises during working hours, and thatthe Union was accoided and exercised the sonic privilege in this respect as did the Asso-ciationTheie is small basis for conipatison, however, since there is no evidence of organ-izational activity by the Union at the time the Association was formed except in theNunibei 1 refinery at Cleveland where Local 3`05 was foinied in April 1937Local 316of the Union appeals to have been foinied at the Toledo refinery in 19-10 or 1941, possiblyearlier, but these is no evidence of its activity prior to 1940The undersigned is of theopinion and finds that memberships in these locals of the Union were solicited and dudscollected on company prenn5es during working hours Ilowever, the testimony of bothSlendick and Debevic snakes it clear that Local 395 was om ganized in opposition to a con- 532DECISIONS OF NATIONAL LABOR RELATIONS: BOARDMiddleton indicated that during or after the circulation of Association peti-tions,Middleton inquired of Bickle concerning his progress in forming thischapter of the Association.The 'petitions'thus circulatedat" theToledo refinery'were-blank sheets ofledger paper.Dues of 25 cents were collected from each employee who signedthe petition at the time of the signingApproximately 200 names out of atotal of some 314 employees eligible for membership in the Association, weresecured on the petitions prior to the first meeting of Chapter 20 on May 24.Itwas the testimony of Bickle, Failor and Shields that in inviting the men tosign the Association petition, they advised them that the Plan was"out" andthat they were forming a new organization,and the undersigned findsaccordingly:The first meeting of Chapter 20 was publicized by a bulletin posted on therespondent's bulletin board.This bulletin was headed :MEETING OF THE MEMBERS OF THE ASSOCIATION OF PETROLEUMWORKERS OF THE STANDARD OIL CO. OF OHIO. CHAPTER NO.20*** isand stated that the meeting was for the purpose of electing officers.Themeeting was held at Dunberger Post Hall, off company property, but the bulle-tin stated that men who were on duty on the 4 to 12 p. in. shift might voteat the clock office "on the way in" Because of this arrangement for votingon company property, Middleton had the bulletins removed and notified Bickleinwriting of this actionEmployees on the 4 to 12 p. in shift did not votein the clock office, but did vote on company premises which lay outside theplant proper and a short distance from a public road. Since this property layoutside the company gates and was commonly used,for public purposes, theundersigned attributes little significance to the isolated fact of this ballotingon premises which technically-at least belonged to the respondent.Bickle presided at the meeting of May, 24 in Dunberger Post Hall as "tem-poruiy chairman" and during the election of officers.The electionresulted inBickic being chosen chairman, Failor, vice chairman ; and Shields, 'secretary-treasurerOnly those employees who had signed the Association petitions ormembership cards, the latter having been printed pursuant to action taken inthe April 28 meeting of the Plan, were eligible to vote in the election.''tinuance of the Plan in any guise and therefore their organizational activity on companypremises could not have represented in the minds of the employees the respondent's ap-proval , the same is true of the organizational activity of Local 346Furthermore, thereisno evidence that any of the organizational activity of the Union on the respondents'premises, was carried on openly and in such manner that the respondents' appioval andconsent night reasonably be inferred. It-also appears from the testimony of respondents'witnesses and the undersigned finds that the respondents' policy prohibited the circulationof petitions on company premises, except in non-controversial matters, unless the said pe-titions weie fist appioved by the respondents' officers.These findings relate only to theperiod prior to Board elections and betore any union had been certified by the Board asb.u gaining representativeThe undersigned does not credit the testimony of Bickle and Similar, testimony of otherAssociation witnesses, that at the time of the organization of the various chapters in Mayand June, 1937, no plans had been made for the affiliation of the chapters with a CentralChapter which would be representative of the entire operations of the respondentsTheminutes of the April 22, and April 28, 29 meetings of the Central Council of the Plan,make it clear beyond doubt that the entire fiainework of the Association was designed\inthose meetings which in fact afforded the impetus for the organization of the chapters.16 It appears that in the organizational meetings of sonic of the chapters,all non-super-visory employees irrespective of their affiliation with the Association, were invited toattend and participate in the election of officersOral C.Haught testified that he thought STANDARD OIL COMPANY, AN OHIO CORPORATION533Following the election of officers, a letter was addressed to Middleton, by Bickle,Failor and Shields, as chairman, vice chairman and secretary-treasurer, re-spectively, which stated :The undersigned being the duly elected and accredited Officers of therecently organized Association of Petroleum Workers of The Standard OilCo. of Ohio ; Chapter No 20, with a membership of two hundred twenty-five(225) of the Toledo Refinery EmployeesRespectfully request to, 15e duly'and officially recognized as the sole bargaining agents for your employeeson wages, hours and working conditions of and or'any other matters in-volving the interest or well being of the employees.-Middleton replied to this letter stating that he had no authority to extendrecognition to the Association, and that he was referring the matter to G- W.Hanneken, the respondent's general manager of, manufacturing. Subsequentdevelopments in bargaining negotiations will be discussed in sub-section3 iiztraof this report.The organization of other chapters formed at or about the same time, followedwith minor variations, the pattern of the Toledo chapterThe Unit chairmenunder the Plan returning to their respective units after the meeting of theCentral Council on April 28, 29, assisted in most instances by the chairmenof the Central Council, solicited Association membership and collected dues,without hindrance from management, on company property during workinghoursMcCowen testified that the method of organizing the chapters of theAssociation was discussed in the April 28, 29 meetings of the Central Council,and that petitions were then decided upon as an appropriate device for securingmembership signatures : "It was proposed that those petitions be used generally../',Testifying concerning his own activity in organizing the Latonia chapter of theAssociation, McCowen stated :I circulated a petition authorizing me,as a temporary officer, to undertake to organize and I believe they authorized meto***represent them in meetings with other employees of the Companyand try to develop some such organization." It appears that in some of the chap-tersmembership cards which were distributed among.the unit chairmen of thePlan pursuant to the meetings of the Central Council on April 28, 29, were usedinstead of petitions.Following the circulation of the petitions or cards, meet-ings were called by officers of the Unit Councils under the Plan, respectively,and these officers presided as temporary chairmen 'at-these meetings whichwere held for the purpose of electing officers of the AssociationIn most in-stances, the officers of the Unit Councils were elected officers of Associationchapters"Following the election of officers, a request was made of the localmanagement for recognition of the Association as sole bargaining representa-tive of all non-supervisory employees of the respective unitSeventeen chapters thus organized, were represented by their respectivechairmen at the first meeting of the Central Chapter of the Association onall employees below the rank of supervisor were permitted to vote in the election df officersof Chapter 21Roy Mai shall testified that the organization meeting of Chapter 19 wasopen to all non-supervisory employeesTestimony of Association witnesses also indi-cated that organizational meetings of Chapters 7 and 12 were open to all non-supervisoryemployees, though the testimony of R D Hershman and 0 R. Coleman, who testifiedrespectively concerning the organization of these two chapters, wasp vague and uncertainon this point."It was stipulated that at the organizational meeting of Chapter 16, that instead of anelection of officers a motion was passed to have the officers and representatives of this unitof the Plan act as temporary officers of Chapter 16 until all election was subsequentlyheldPursuant to this motion, officers and representatives of the Plan, acted in similarcapacity in representing Chapter 16 until Marcli 24,,1933, when an election was held. 534DECISIONS- OF NATIONAL -LABOR RELATIONS. -BOARDJune 23, 24, 25, 1987Of these 17 chapter chairmen, 14 were Unit Coulicitchairmen under the Plan " ,I-3Negotiations with management 19McCowen called the June 23 meeting of the Central Chapter to order and pre-sided as its "acting Chairman " The first order 'of business was the election-of officersMcCowen was elected chairman of the Central Chapter, 0 CDittman, vice-chairman, and G L 'Hilton, secretary-treasurer.The minutesof the June 23 meeting'state :Mr.Holiday's letter was read, calling a joint meeting June 24th, atCleveland Hotel.A motion was made that the A. P. of W meet as a Central body. Motionpassed unanimously. L'The minutes of this meeting further reveal that "Per capita tax was due andpaid by several of the chapters at this time; others promising to send in theirchecks at onceNumber of paid members indicate a very strong majoritythroughout the State of Ohio "-The meeting of June 23 was addressed by Edmunds who "entered the meetingto discuss the pension plan, which he said was in the process of modificationand nothing definite could be slated at this time."Questions concerning servicestation employees were formulated at this meeting to be addressed to A. A.Starihbaugh and Gene Bourquin, department heads of the respondents, on thefollowing day-The meeting of June 24 was presided over by DittmanThe minutes statethat "Mr. McCowen left the meeting at this, time to confer with Mr. Hollidayand to report back to this body the result of his interview." Stambaugh andBouiquin attended this meeting to discuss the questions which had beenformulated on the previous day concerning service station employees.Hollidayalso attended this meeting, for a discussion of some 10 subjects suggested bythe AssociationThese subjects, as listed in the minutes, were substantiallythe same as subjects proposed for negotiations in McCowen's letter of April29 to Maxwell, and in a similar letter addressed by McCowen to Holliday on-June 10.At the meeting of June 25, McCowen, as representative of the refinery divi-sions of the respondents' operations, C Bowers, as representative of the, bulk,plants, and H. L. Kelley, as representative of the service stations, were author-ized by motion to "meet with Mr. Holliday'to aid in drafting a statement ofpolicy." ' The minutes state : "The letter on statement of policy was read byMr Holliday which was the result of this meeting." The minutes also statethat "the question of 10% raise was again discussed with Mr. Holliday-and19Although-16 chairmen attended on June 23, L L Webster attended the June 24 meet-ing thus constituting 17 chapter chaamen-19The meetings of the Central Chapter followed the same general procedure as had beenobserved in meetings of the Central CouncilThe unit chairmen would meet in separategroups representing different divisions of the respondents' operations to consider problems,of group interest, and would confer with the respective department or division heads,-theieattei reporting back to the central body, McCowen testifying on this procedure,partment people would meet with All Stambaugh, or anyone lie designated "0 R Cole-man, chairman of Chapter 7, testified "Well, our preliminary meetings were held as anentire groupThen if there was any special matters came up pertaining to the,sales groupor the manufacturing group they would separate and discuss their question separately "Coleinan'furthei testified, "Yes, DiEdmunds we would usually have him in (luring ourpielmunary meetings STANDARD OIL COMPANY, AN OHIO CORPORATION;- 535he made the--following statement:A 10% horizontal raise would.not be givenat this time "Under,date of June 25, 1937, the respondents issued a mimeographed state-ment or bulletin over the signature of W. 'T. Holliday.This statement washeaded:Pursuant-to conferences with the representatives of the Association ofPetroleum Workers of The Standard Oil Company of Ohio, the StandardOil Company announces the following policies.The subjects covered by the bulletin were : Seniority, vacations, servicestation salesmen, meetings, working hours, use of bulletin boards.With refer-ence to "Meetings" the bulletin stated :Regular monthly meetings will be held between the representatives ofthe local chapters of the Association . . . and the manager of the unit inwhich the members of said chapter work, and other meetings will be heldfrom time to time on the request of either the, said representatives orof the manager;Annual meetings will be held between the chairmen of the local chaptersof the Association . . . and representatives of the management of thecompany, and special meetings will be held at the request of the GeneralChairman of the said Association or at the request of the company'smanagement.The record does not reveal the full extent of the publication and circulationof the above statement but since it was an official pronouncement of companypolicy, it is a reasonable assumption and the undersigned finds that it waspublished throughout the respondents' system of operationsEdmunds testifiedthat the aforesaid statement of policy resulted from conferences between Asso-ciation and management representatives and that the policies thus announcedapplied to the respondents' entire system of operations. It is strongly indica-tive of the state of mind of botif the respondents and the Association that thispronouncement of company policy should define the order of meetings betweenrepresentatives of the Association and of management.That the order ofsuch meetings thus stated was adhered to is borne out by the entire record.Associationminutes reveal that the Association's constitution was adoptedat a special meeting of the Central Chapter on November 18, 19371The con-stitution thus adopted conformed in all mayor respects to the pioposals andsuggestions made at the April 28. 29 meetings of 'the Central Council of thePlan, and adopted the structure of the Plan, with the single important differ-ence that, the Association provided its own system of finance through the collec-tion oedues from its membersWhether the constitution thus adopted by theCentral Chapter was formally ratified by all the chapters cannot be ascertainedfrom the mecord, but the chapter chairmen constituted the Central Chapter andthe chapter operated in accordance with its provisionsChapter 6 adopteditsown constitution but maintained its affiliation with the Central Chapteraccording to provisions of the constitution adopted by the Central Chapter.Special meetings of the Central Chapter were held on December 3, 1937, andon February 9, 10, 1938. The minutes of these meetings record conferencesbetween Association and management representatives on proposals of the Asso-elation which involved such natters as pensions, bonuses, and wages, in additionto individual grievances.On April 21, 22, 1938, there was an annual' meetingof the Central Chapter, and at this meeting McCowen "mentioned numerousthings that had been accomplished throughout the state in the different chapters 536DEiCISIONS OF NATIONAL LABOR RELATION, BOARDand especially the $50,000 which this Association was successful in getting theservice stationmen.Also the privilege for the men in the refineries beingable to work overtime if the company has the work equivalent to the timelost by those that lose time by being off the six (6), holidays."An election ofofficerswas held with the result-that McCowen was reelected chairman of theCentral Chapter, Hilton was reelected secretary-treasurer, and, Harold Kellywas elected vice chairman. The minutes of this meeting also refer to discussionon the "subject of the working agreement" and state that "it was agreed thatH. H. McCowen do such preliminary work and appoint a committee to developa proposed agreement -and this to be submitted to various chapters for finalaction." 20The minutes of the April 22 meeting report that a joint conference with Holli-day,Hanneken and Edmunds, officials of the respondents, was held on thesubject of recognition of the Association as sole bargaining agent and thatHolliday stated "that when the National Labor Board designated the exclusivebargaining agent, he would govern himself by their decision."The minutes of the October 24, 1938, meeting of the Central Chapter againrefer to Association efforts to secure recognition as sole bargaining representa-tive.The minutes state that McCowen advised Holliday that the Associationhad "a unit in each department of the Company also that the organization hasbeen steadily gaining in strength and each individual unit is on a good financialbasis "The minutes continue :Mr. Holliday stated that the position of the Company was in no wayaltered since his last meeting with the officers of the AssociationTheCompany adheres strictly to the letter and spirit of the Wagner Act.Thepower to determine the correct .bargaining agency for its employees doesnot rest with the company but with the National Labor Relations'Board.The Labor Board has not so far designated any organization as the bargain-ing agent for the employees and because of this, the company cannot enterinto a written agreement for collective bargaining with the Association.-It was also stated by Mr. Holliday that otlier organizations had made de-mands for a written agreement' and that he had replied to them in exactlythe same words used replying to the Association 2iIt is clear therefrom and ,also from the testimony of the witnesses, that therespondents refused at all times to extend formal recognition to the Associationas sole bargaining representative, or to enter into a written contract with it,unless the Association were first certified by the Board.Nevertheless, therespondents' representatives continued to meet with representatives of theAssociation for'the 'purpose of negotiating on problems affecting all employeesof the respondents as well as problems of individual and group grievances.Thus; the minutes of the October 25, 1938 meeting state that representatives ofthemanufacturing department met with Hanneken for the purpose of dis-cussing "an increase in rate of pay for engineers on combination unit," andthat "Service Station pay days were discussed and we are assured by Mr.Bourquin that something will be done about this in the near future." Ques-tions of seniority and wages were discussed in this and subsequent meetings,and on April 28, 1939, the respondents issued a statement of policy which was20It is interesting to note that the Central Council meeting of April 8, 1937, voted tohave a "Working Agreement drawn up by the Central Council "2113olliday doubtless had retetence to Local 395 of the Union which requested recog-nition as sole bargaining representative of Number 1 Refinery (Cleveland) on May 28, 1937.There is no evidence of any other labor oiganization seeking recognition during this period. STANDARD OIL COMPANY, AN OHIO CORPORATION537similar in most respects to the one issued in 1937, and which by its ownwording was issued "Pursuant to conference with the representatives of theAssociation of Petroleum Workers of The Standard Oil Company of Ohio."The following excerpt from the testimony of O. R. Coleman, Association witness,who as chairman of Chapter 7 of the Association, attended meetings of theCentral Chapter in 1939 and subsequently, is illustrative of the scope ofnegotiations between the Central Chapter and the respondents:Q Now, on those occasions when you would meet with Management atthose Central Chlipter meetings would you deal with problems and policiescovering all of the employees throughout the system of The Standard OilCompany of Ohio?A. Yes, it, I think, affected everyone in the employ of the company.Q Yes, and that would probably include Latonia Refining Corporationand also the Sohio Pipe Line Corporation?A. That is right.The record of meetings between officers of the local chapters and theirre-spective department heads, reveals the same character of negotiations as oc-curred in meetings between representatives of the Central Chapter and manage-ment, though'in the local chapters the said negotiations were limited in scopeto employees of their respective jurisdictions 22As stated by Edmunds in histestimony: ". . . there are certain questions regarding wages and hours thatwould be settled inside of the local unit.The broader ones would come to theHome Office."Minutes of the Central Chapter of October 5, 1939, state :Itwas found that the majority of Chapters are holding monthly meetingswith Refinery Superintendents and Division Managers.After a canvass ofall the chairmen, it was found that they were not having any difficulty ingetting meetings with Refinery Superintendents and Division Managers anditwas found that in most cases, the chairmen were able to take care of theirlocal problems in the majority of the cases very satisfactorily.The chapters were without exception refused formal recognition as sole bargain-ing representatives of their respective jurisdictions and no written agreementswere effectuated between the chapters and department heads but, as in the caseof the Central Chapter, actual recognition was granted them and their represent-ativesmet regularly with department heads and negotiated on all the majortopicswhich constitute the subject matter of collective-bargaining.The truecharacter of the recognition thus granted, the various chapters is illustrated by,a letter which Middleton, as superintendent of the Toledo refinery, addressed toG.W. Hanneken, the respondents' vice president and head of manufacturing,under date of August 31, 1938:You will possibly recall that several months ago (actually on June 7, 1937)Iwrote you saying that Chapter No. 20 of the Association of PetroleumWorkers of The Standard Oil Company of Ohio had asked that their organiza-21That the respondents did not observe the same latitude in discussions with grievancecommittees of the Union, is indicated by the testimony of F J Sanders who became super-intendent of the Toledo Refinery in September 1939.Sandeis whom the undersigned foundto be an entirely credible wit^ess, stated that at a meeting with a committee of Local 346of the Union in the summer of 1941, he refused to discuss a change in shift schedules be-cause he regarded that as "one of the fundamentals of collective bargaining."The under--signed finds that the respondents restricted the subject matter of discussion with coin-mittees of the Union to much narrower scope than observed in confeiences betw1 en man-agement and the Association.r 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion be recognized as the sole haigainniig agent for the employees at this plant.Mr. Bickle has made the same request again and I have been able to reply tohim only,as I did before-that it is not within the limitof myauthority toacknowledge the Association of Petroleum Workersas'the sole bargainingagent for-the Toledo Refinery employeesHe has made the point,however, that while recognition has never beengiven publicly,the fact is that his Association includes the majority of theplant employees and unofficially at least has been the spokesman for theemployees as a whole on matters of wages, seniority,etc -WhileI certainlydo not presume to offer any advice on this, it seems to me only fair torecognize officially, what is accepted in practice.4.Financial supportThe respondents through the .letter of April 22 -addressed by Vice-presidentMaxwell to McCowen, and later memoranda addressed by Edmunds to supervisory_personnel, purported to withdraw financial support from the Plan or other labororganization with certain qualifications self-evident from a reading of the variousmemoranda.However, as has been stated in this report, subsequent to theSupreme Court's decisions sustaining the constitutionality of the Act, meetingsof the Central Council weie held in Cleveland on April 22 and April 28, 29, andit is not disputed that the respondents bore the entire expense of the meetings,,including the travelling and per diem expense of council chairmen who attendedthemeetings.Since these meetings were concerned almost exclusively, withdevising changes in the Plan to meet the supposed requirements of the Act, andin fact resulted in a tentative organization of the Association which was adheredto in later meetings, it is clear that the respondents' financial support of thesemeetings was-violative of the Act and'aniounted to financial contribution to theAssociation.Nor (lid the respondents thereafter withdraw all financial support-of the Association.-I-A careful reading,of all memoranda by.-the respondents on withholding offinancial support, reveals that provision was made for meetings with manage-ment on company time. The respondents contend that it was their generalfrom their, respective jobs in coiiferring,with management on grievancesIn-practice, however, the respondents in their support of the Association, farexceeded the policy thus stated.Thus, no deduction was made in the wages orsalaries of chapter chairman for time lost from their respective jobs in attending-meetings of the Central Chapter though these meetings usually lasted from 2 to3 days and weie customarily held in Cleveland which was one or more daystravel distance from some of the respondents' operations where the respectivechairmen were employed.And while minutes of-each meeting of the CentralChapter received in evidence reveal that conferences were held between Asso-ciation and management representatives, it is quite clear that these conferenceswith management did not consume the entire time of such meetings. 'It is obvi-ous, therefore, that such financial assistance does not come under the sanction ofSect ion 8 (2) of the Act which provides that "ari employer shall not be prohibitedfrom permitting employees to confer with him during working hours withoutblossof time or pay " Further, as has already been noted, these conferences wereby no means limited to the subject matter of mere grievances In addition topaying the wages and salaries of 'chapter chairmen for time lost from jobs in-attending meetings of the Central Chapter, the respondents admit that on occa-sion they summoned groups of chapter chairmen to Cleveland for the purpose ofconferences, and that on such occasions,.ihe respondents bore the entire expense STANDARD OIL COMPANY, AN OHIO_,^CORPORATION539of such meetings, including the traveling and other expense of the chapterchairmen.'The undersigned finds that the respondents while withdrawing the majorportion (if the financial support accorded the Plan, continued to contribute to-the support of the Association by paying the uu.tges or salaiies of its representa-tives for time lost from their respective jobs when attending meetings of the-Central Chapter, and by bearing-the entire expense of certain meetings of theCentral Chapter which were called at the request of managementC.The Toledo RefineryActs and conduct amounting to interference, coercion and restraint, anddomination and support of Chapter 20 of the Association, by the respondentStandard at its Toledo, Ohio, Refinery, are alleged.All findings in this sectionof the Report relate solely to the Toledo refinery.Beginning on a date prior to the formation of Chapter 20, the respondentStandard has maintained at its Toledo refinery a system of promotions representedby an "Extra Board " The purpose of the Extra Board is to enable new employees.who start as common or "Yard" laborers to seek advancement in departments oftheir own choice.The new employee having chosen the department in whichhe wishes to advance,has'hisname listed on the Extra Board, and a system ofseniority prevails in the advancement of men whosenamesare thus registered.It isalleged that the respondent Standard favored the Association by giving itvirtual control of the ExtraBoard.-Middleton, superintendent, of the refinery until 1939 when lie was succeededby F. J. Sanders, testified that dissatisfaction, aroseamongemployees concerningthe operation of the Extra Board and that the employees would go toBickle,as their "representative," with their complaintsMiddleton directed Bickle tosee what lie could do about "straightening them out," and at Middleton's directionBickle called a meeting of the yard men. This meeting took place inside the plantduring working hoursSylvester DeCant, a Board witness, who attended thismeeting,testified that 40 to 50 employees were pres i ent and that "/3 of them weremen who had been hired within 6 to 9 months. Bickle testified that the meetingoccurred in 1938 and that it involved some 38 menThe testimony was somewhatconfused as to the exact nature of the discussion which took place at the meeting,but it appears that the problem of seniority was uppermost, some of the mencontending for seniority on a departmental basisBickle testified that thediscus-sion involved both Association and non-Association members and that lie "wantedto know their wishes, what they were bitching'. bout " Pursuant to this meetingBickle conferred with officers of the respondent and certain seniority and otherrecords were checked.What changes, if any, were effectuated as a result of thismeeting, are not clear. It appears, however, that dissatisfaction with the opera-tion of the Extra Board continued and the contract negotiated between Chapter 20and the respondent, following certification of Chapter 20 pursuant to an electionconducted by the Board on August 4, 1941, provided a large measure of controlof the Extra Board by Chapter 20."There is no evidence that representatives of the Union, prior to certification, everniet with representatives of management on company time, but if it be assumed that suchmeetings were held, it does not appear that such meetings bore comparison either in scopeor purpose to the bargaining conferences between representatives of the Association and'managementThe record affords no basis for comparison between the Union and ineet-ings of the Central Chapter of the'Association, since evidence of union organization relatessolely to the Number I Cleveland and Toledo refinei iesIt is idle to speculate on whatthe respondents' policy may have been had the Union been organized on a scale coni-niensurate with the Association. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDObviously, the matter of the Extra Board was of vital concern to new employeessince it determined the course of their advancementThe unmistakable effecton the minds of these men of Middleton's action in authorizing Bickle, chairman ofChapter 20, to call and conduct the meeting in 1938 on company tine and property,was that the Association had the support and approval of management.Middle-ton's action-in this respect was entirely consistent with his viewpoint expressed inhis August, 1938 memorandum to Hanneken, that the Association was the actualthough unofficial bargaining representative of Toledo refinery employees.Thatno opposing union was active at the time of the meeting, in no way gave license tomanagement thus to sponsor and support the Association.'The record does not, however, in the opinion of the undersigned support theBoard's allegation that the Extra board was discriminatorily administered byadvancing Association nienibers while holding members of the Union back.Whilethe contract of August 1941 between the Association and the respondent, asstated, gave the Association a large measure of control of the Extra Board,this was entirely legitimate if the contract itself was valid.This involves thelarger problem of the Association's legitimacy at the time the contract wasexecutedMuch testimony was received on the subject of the allegation that, applicantsf6r employment were referred to Association officers before hiring.LaverneBezeau, a Board witness, testified that in October 1911, in seeking employmentat the Toledo Refinery,i he was instructed by Henry Ladd, chief clerk, to talkwith R. C Douglass, an Association officer and cost clerk for the respondent.Ac-cording to Bezeau, Douglass asked him if he had ever belonged to the Union andBezeau answered that he had in a prior place ofemployment where the Unionhad a closed-shop agreement.Douglass also talked to Bezeau about the Asso-ciation and told hum that the Association had won an election for a bargainingrepresentative.Pursuant to Douglass' instructions, Bezeau filled out a newapplication for employment, and' Douglass masked an "A" in the corner of theyapplication blankAccording to Bezeau, Douglass then took him into Ladd'soffice and told Ladd that he was all rightLadd sent Bezeau to be interviewedbyWallace Bergen, assistant superintendent, and thereafter Bezeau returnedto Ladd's office where Ladd asked him if he was acquainted with any of thepresent employees of the respondent and advised him that they had to be carefulin hiring new men because there had been trouble between the Union and theAssociation and "they wouldn't like to have that go any further." Bezeau'wasthen assigned to a jobRes Brown, a Board witness, who was employed duringOctober 1941, as a telephone operator, testified that he was instructed by Bergenand Ladd to refer applicants for employment to Douglass, and that pursuantto these instructions, he sent a number of applicants to Douglass in the fall of\1941.Clarence Ossege, a cost clerk, whose office was opposite Douglass', testi-fled that in the fall of 1941, he eras in Douglass' office on one occasion whenLadd brought a man into the office and told Douglass, "I just wanted to be surethat you saw this man before he goes to work " Ossege further testified thathe had seen Douglass interview applicants for employment in his office, andother officials of the Association talking with applicants at the entrance tothe refinery offices.He also testifiedvthat he had,observed the telephone operatorrefer applicants to DouglassClyde Rowley, a supervisor, testified that he ad-vised Johii II South, an employee under his supervision, that he should seeDouglass about getting a job for his sonThe Rowley testimony substantiallycorroborated South's testimony on the same subject. This occurred in the fallof 1941.It appears from all the testimony and the undersigned finds that Bergenwas in charge of hiring at the Toledo Refinery, and Ladd as chief,clerk,'was STANDARD OIL COMPANY, AN OHIO CORPORATION541nominally in charge of receiving applications for employment.Applicants foremploymentalso, onoccasion, received application blanks from the telephone'operator at the entrance to the refinery officesBergen and Ladd denied that'they had ever referred applicants to Douglass or had instructed Brown to referapplicants to DouglassDouglass also denied that applicants for employmentwere referred to him,admitting,however, that persons had sought his recom-mendation for employment and that such persons had at times been sent to hisoffice by the telephone operator pursuant to his instructions and that he hadon occasion assisted employees in tilling out their application blanksIle alsoadmitted that he marked an"A" on the application blanks of persons he wasrecommending for employment but testifiedthatB2zeau hadalreadybeen hiredwhen he talked to him.When questioned why he placed an "A"on applicationblanks,he stated" . .When we recommend men I don'twant to lose track ofthem ... I think I have the ability to talk to those men and try to make themsee that 'they should belong to the organization"He further testified on thissubject, that the "A"wouldmean that he "had talked tothatone fellow," andthat thereafter if he was questioned by the Association committee,he couldtell them that he had"contacted"this particular employee.Douglass alsotestified that he was accustomed to looking over applications for employmentin Ladd's office,but that this was done withoutLadd's permission though Laddhad seen him while he was thus engaged-The- undersigned is convinced and finds that applicants for employment,during the fall of 1941,were on occasion referred to Douglass,that he dis-cussed the Association with such applicants both before and after hiring, andthat this was done wiih the knowledge and approval of Ladd. The under-signed further finds that both the Association and the Union recommendedemployees for employment during this period,and the record does not disclosethat any applicant was rejected because,of union affiliation;it is also clearthat not all persons recommended by the Association were employed.Never-theless, the effect on the minds of applicantswho werethus referred toDouglass and who were the beneficiaries of his praise of the Association, wasundeniably that the Association had the "inside track"withmanagementThere is no evidence,however, that the respondent had engaged in this orlike conduct prior to'the election and certification of the Association as bar-gaining representative.,It is alleged that the respondent discriminated against the Union by givingthe Association preferred treatment in the placement of the latter's bulletinson- the'respondent's bulletin boardsItappears from all the testimony andthe undersigned finds,that both the Association and the Union were permittedby the respondent to post their respective bulletins inside the respondent'splant,provided the said bulletinswere firstapproved by the respondent.There is no showing that the Union was discriminated against in the matterof having its bulletins approved.Prior to any request by the Union for theposting of its bulletins at the Toledo Refinery,the Association had been giventhe use of a bulletin board inside the respondent's clock house which standsnear the entrance of the refinery.This bulletin board wasplacedagainst thewall directly over the time clock where the men'checked in for work,' andthe men passing into the plant would normally pass directly in front of thebulletin board.In December,-1940, a committee representing the Union calledon Superintendent Sanders and requested permission to use a bulletin boardin the clock houseThis permission was granted and after that date anduntilcertification of the Association,theUnion posted its notices on thebulletin board`'assigned to it.The bulletin board assigned to the Union, 542DECISIONS OF NATIONAL LABOR RELATIONS, BOARDhowever, was not- as advantageously situated as the one assigned to'the useof the Association, since it was not adjacent to the time clock but was setwell within the interior of the clock house and thus the employees did notpass directly before it when entering the respondent's plantHowever, the,clock house occupied a floor space of no more than 18 by 20 feet, had no par-titions or dividing walls, and employes entering it at any time with very littleinconvenience could view the Union's bulletins.Sanders testified that lie re-fused the Union's request for the use of the same bulletin board as had been,previously used by the Association, because he thought there might be troubleif both organizations used the same board, and offered to place a bulletin boarddirectly over this one for use, of the Union, but the Union rejected the offer,apparently because a second bulletin board thus placed would be well aboveeye level.Sanders further testified that he. offered the Union a bulletin boardto be placed over a second time clock which would be situated on the oppositeside of the clock house where employees would check out when leaving theplant, but that before this was accomplished the election intervened.There-after, pursuant to contract, the Association had the exclusive privilege ofposting bulletinsWhile as stated, above, the Union was assigned a less ad-vantageous bulletin board than the Association, it does not appear unreason-able that the respondent refused to assign it the use of the same bulletinboard which had been used over a considerable period of time-by the Associa-tion,and the undersigned is convinced and finds that the respondent madeall reasonable effort to meet the wishes of the Union in the matterExcludingthe Union from use of bulletin boards subsequent to the election, was; of course,discriminatory if the' Association was not a legitimate labor organizationThere was testimony of William A Gower and Harry Ranes, that officers ofthe Association were-given permission to drive their cars into the premises ofthe Toledo refinery while off duty, although the respondent had a rule forbiddingsuch practiceGower testified that on one occasion Harold Kieig, an officer oftheAssociation, drove his car inside the plant, and that later on the sameoccasion, lie saw Kreig collecting. Association dues.Middleton corroborated thetestimony of the Board's witnesses on the existence of the rule and admittedthat on occasion he granted permission to officers of the Association to drive their,cars into the plant while not on duty for the,purpose of meeting with representa-tives of management with regard, to grievances.The undersigned accordingly .finds that,the respondent contrary to its rule, permitted officers of the Associationto drive their cars into the plant when off duty for the purpose of conferring withmanagement, and while the undersigned does not credit Middleton's testimonythat such conferences were limited to employee grievances, in any event, thesaid action manifested to employees the respondent's approval of the Associationand constituted illegal recognition and support of the Association.W. H. Crabtree, a Board witness who was employed by the respondent as awatchman, testified that in June or July, 1941, while on duty in the respondent'sclock house, he overheard H H Chapman, a supervisory official, instruct WallaceBergen, assistant superintendent of the refinery, to discharge employees affiliatedwith the Union.According to Crabtree, Bernard Horn, a supervisor, was in theclock house at the time this conversation occurred between Bergen and ChapmanCrabtree testified that although Chapman and Bergen conversed for about 30minutes, theonlypart of the conversation that- he overheard related to thedischarge of union membersChapman, Bergen and Horn all denied that thealleged conversation occurred.The undersigned believes it unlikely, consideringthe small enclosure' of the clock house, that in an extended conversation between -Chapman and Bergen, Crabtree would have been able to hear only such portions STANDARD OIL COMPANY, AN OHIO CORPORATION 1543,of the conversation as related to discharge of union members, or that Chapmanwould. have made such a statement in Crabtree'spresence.The undersigneddoes not credit Crabtree's testimony and finds that Chapman did not make theremarks attributed to him.W F. Houlton testified\that Ralph Bradford made statements in the summerof 1941 to the effect that if the Union was successful,there would-be strikesbecause "That's about the first procedure they go through."According to Houl-ton, Bradford also` argued with him in favor of the Association,and urged huninstead of paying $2 or more for dues,to get in the Association by paying 25cents, and asked,"Why pay more?"Houlton testified that Bradford madethese and similar remarks in support of the Association and in derogation to theUnion generally,to groups of men. Bernard L. Paule testified that when heexpressed his dissatisfaction with the Association because in his opinion it was"company dominated,"Bradford tried to convince him that he should pay uphis back dues in the Association,stating,"Well,wouldn'tyou rather pay aquarter a month than2.00 a month if some other union got in here?" Paulefurther testified that on the day of the Board election,he told Bradford,"Well,Ralph,it looks like we are winning . . ." and Bradford replied,"If you do, thereis going to be plenty of head busting around here."On another occasion, Brad-ford tried to show Paule the "bad points"of the Union and stated"that as faras the Association being in here,they would never have any strikes,and if wegot'the CIO, they would have one strike right after the other, there would be alot of days they wouldn'twork,and all that stuff." Paule also testified thathe had a conversation with Bradford after the Board election in which Bradfordspoke of labor difficulties on the West Coast and when advised by Paule that,an A F of L. union was involved there,stated,"Well, that just shiows youhow-.they operate,"and "It is a big graft."Both Paule and Bradford testifiedthat they were on friendly terms, and Bradford stated that- their families visitedback and forth.Bradford who joined the Association when it was formed and continued asa member until April,1941,admittedthat he madelsubstantially the statementsattributed to -him by Houlton and Paule,but testified that in so doing he wasmerely expressing a personal opinion, and that the statements were made whenbe was acting as chief operator of a combination unit.As, such chief operatorhe was in charge of operations but had no authority to hire or,discharge or todiscipline employees of lesser rankwho workedwith him on the combination unitHowever,in addition to his dutiesas chiefoperator,Bradford also served onoccasion as foreman of the night shift and when serving in this capacity wasforeman over the entire refinery , As shift foreman breaker,or substitute foreman,he acted as foreman only when a regular foreman was ill or on vacation, andserved mainly in this capacity during the summer vacation periods.The under-,signed is convinced and finds that by virtue of his position of shift foremanbreaker,Bradford was regarded by the'employees as a supervisor and as arepresentative of management and that his anti-union statements,in view of thetotal situation of respondent's interference with and support of the Association,are attributable to the respondent'W: S Draper who also allegedly made anti-union statements occupied a positionanalogous to that of Bradford,serving as shift foreman breaker in the barrelhouse and as foreman of the barrel house when due to extra orders a night shiftwas added to normal operations.When not thus acting as a foreman he was abarrel filler and in the latter capacity had no supervisory functionsMerle Carr,a Board witness,testified that prior to theBoardelection in 1941, Draper stated :"I just told your brother that I hoped anybody that joined the CIO lost everything '544DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had."Charles Lauman, a Board witness, testified that Draper made asimilar remark to him,applying an opprobrious' epithet to employees who joinedthe Union and stating that he hoped everyone who joined the Union would "loseeverything he's got " , Lauman was uncertain of the date when Draper made thealleged statements but thought it was in 1942. Lauman also testified concerningan incident when he was rebuked by Wallace Bergen for being outside his ownplace of work for the purpose of discussing ^fthe Union with two employees of thebarrel house.The undersigned finds that Bergen instructed Lauman' not tointerfere with production and that there was nothing improper in his action indoing so, or in Draper's action in reporting the incident to Bergen.Draper did nottestify but it was shown that he was a member of the Association and attendedAssociation meetings 2iThe testimony of Carr and Lauman is, undisputed andis credited, and the undersigned finds that Draper expressed his disapproval of theUnion in terms attributed to him by Carr and Lauman, and that because of his,position as shift, foreman breaker, or substitute foreman, and his position on occa-sion as foreman of the night shift, the employees regarded him as supervisory and,as representative of management and that his anti-union statements in view of thetotal situation of the respondent's interference with, and support of the Associa-tion, are attributable to the respondent./'Robert Bede, a Board witness, testified that in Ju'y 1942, while he wasworking in the respondent's paint shop he had a conversation with LawrenceAmes, paint shop foreman, during the course of which Ames stated that hethought "we was doing the wrong thing by joining the CIO, because if we-would get the CIO in that everything would go to contracting, that we wouldsee the smallest paint gang in the Standard that we had ever seen before "Ames denied the -statement attributed to him by Bede but testified that Bedeasked him what he thought about Bede's joining the CIO and that he replied,"You see what the Pure Oil has got over hereThey contract their painting."Ames further testified that he was made foreman of the paint shop in A;.ril1942, and in response to a leading question by counsel for the Board, stated thatthe conversation with Bede occurred prior to April 1942 and at a time when,-he was merely acting foreman in the absence of the regular foreman who wasat that time ill.The undersigned is convinced and finds that Ames madesubstantially the statement attributed to him by Bede and at a time when he'-was a regular foreman, and that his statement is therefore attributable to therespondentIn the light of Ames' own testimony, his statement to Bede was_a thin'y disguised threat directed against, the Union.The undersigned finds that the following allegations of the Board's complaint'are not supported by credible testimony :That Ladd, a supervisor, told members of the Union that any employee who_joined the Union would not have 'a job with Standard;That Sanders, the respondent's superintendent, caused an increase of theAssociation's Grievance Committee, in August, 19.41;That C. O. Rowley, Marcus P\ Davis and Ladd, supervisors, asked employeesto solicit membership in the Association and pay dues to the Association ;21 It was also alleged that Frank Buchele, Lester Rought, and Harry West, supervisorsof the respondent, attended meetings of the Association.The undersigned creditsP.uchele's testunony, coiioborated by 'his wife, that the only time he attended an Associa-tion meeting was on the occasion of a fish fry, and that he did not attend a regular orbusinessmeeting of the Association.The undersigned credits Rought's testimony thathe attended only one meeting of the Association-that meeting which was held in conjunctionwith the fish fiy.The undersigned finds that Harry West does not occupy a supervisory,p-position or one from which employees might reasonably infer that he,represents management,and therefore his attendance of Association meetings is immateiial. STANDARD OIL COMPANY1 AN OHIO CORPORATION545That Standard permitted officers of the Association to utilize the time; servicesand equipment and supplies of its clerical staff, for Association business in May,1937.D. Board elections; the unfair labor practice charge of September 5, 1941Pursuant td a petition for certification filed by Local 395 of the Union onMarch 12, 1941, following a hearing- thereon, the Board on June 9, 1941, issueditsDecision and Direction of Election." , Pursuant thereto an election was heldon June '30, 1941, for certain employees of the respondents' Number 1 (Cleve-land) refinery which the Board had found constituted an appropriate unit, boththe Union and the Association appearing on the ballot. It was the position of .both the respondents and the Association before the Board, that all employeesthroughout the respondents' refineries, with the exception of certain classifica-tions, should be included in a single appropriate unit, but as has been noted, theBoard rejected this contention, and found for the unit proposed by the petitioner.As a result of the election, the Union was certified as bargaining representa-tive for emp'oyees of the Number 1 Refinery, and a contract was entered intobetween' the respondent Standard and the Union. It is the position of theAssociation that Chapter 15 become non-existent following the certification ofthe Union.Pursuant to a petition for certification filed by Local 346 of the Union onJuly 11, 1941, a consent election agreement was entered into between the Union,the Association, and the respondent Standard and approved by the Board'sRegional Director, for employees of'the respondent's Toledo Refinery.An elec-tion was thereafter held on August 4, 1941, both the Union and the Association,appearing on the ballot, with the result that a majority of the ballots, castfavored the Association.The Association was duly certified by the Board'sRegional Director as -collective bargaining -representative for employees of theToledo Refinery, and a contract was executed between the Association and therespondent on August 28, 1941, for employees of this refinery.Consent elections were thereafter held among employees of the respondents'Solar Refinery (Lima, Ohio), Latonia Refinery (Latonia, Kentucky), and Num-ber '2 Refinery (Cleveland, Ohio).Each of these elections was conducted underthe supervision of the Board and in each the particular Chapter of the Asso-ciation involved Was certified as the collective bargaining representative.TheUnion was notified of the elections to be held at Solar Refinery and Number 2Refinery and was given an opportunity to participate therein but declined, andthe Association was the sole labor organization appearing on the ballot of theseplaces.The consent election agreement pursuant to which an election was heldat the Latonia Refinery, was executed by the respondent, the Association, andthe American Federation of Labor. There is no evidence of Union interest inthe Latonia Refinery electionThe elections at the Latonia, Solar and Number 2refineries-were held on August 13, 1941; October 21, 1941; and October 22, 1941,respectively, and following the certification of the Association in each instance,contracts were executed by the respondent and the respective chapters of theAssociationPursuant to an agreement entered into between the respondentLatonia and Chapter 18 of the Association, the Board's Regional Director forthe Ninth Region conducted a check of Association authorization cards againstnames of employees in the appropriate unit agreed upon.The aforesaid cardcount disclosed an Association majority and the respondent Latonia thereafterexecuted a contract with Chapter 18 of the Association.23 32 N L R B. 437513024-43-vol 47-35 546DEICiSIONS OF NATIONAL LABOR RELATIONS, -BOARDThereafter, petitions for certification were filed by several other chapters ofthe Association, but were dismissed by the Board upon the filing on November3, 1941, of the original charge in this proceeding.An earlier charge alleging company domination of the Association was filedon September 5, 1941, by Cleveland Industrial Union Council, an association ofaffiliates of the Congress of Industrial Organizations of the Cleveland, Ohio area.This charge was investigated by the Board's Regional Office during which cer-tain records of the Association were made available to the Board's Field Ex-aminer.However, no complaint was issued thereon; and on September 27, 1941,withdrawal of the charge was requestedThe following sentence appears in theletter requesting withdrawal:°Withdrawal is requested because we have been unable up to this time to,develop sufficiently substantial evidence to support the allegationThe Board granted the request for,the withdrawal of the charge and no furtheraction was taken thereon.E. The alleged discriminatory discharge of William PhilpottWilliam Philpott was_ employed by the respondent in 1936 as a still cleanerand worked continuously thereafter, in various jobs, until May-1, 1941, whenhe was discharged.According to Philpott, whose testimony in this respect wasundisputed, dissatisfaction arose among the still men in April 1941 clue to theovercharging of the stills.Philpott was designated by the employees of thisdepartment to report the condition to Superintendent F. J Sanders, and pursuantthereto Philpott made an appointment with Sanders.Accompanied by anotheremployee, Pete Traymun, Philpott saw Sanders on' or about April 24, and re-ported on the condition of the stills.Philpott testified that Sanders said hewould investigate the matter and take action if necessary, and that some im-provenient resulted from the interviewA few days after interviewing Sanders in behalf of the still men, Philpottwas called to the office of Henry J. Ladd, chief clerk of the respondent, who'advised him that his wages had been garnisheed by a creditor.Thereafter,Philpott was questioned concerning the garnishment of his wages by WallaceBergen, assistant superintendent; and SandersHis discharge followedPhilpott admitted that his wages had been garnisheed on prior occasions, and,that prior to his conversation with Sanders relative to the stills, he had beenwarned by Ladd and Sanders that if new garnishments on his wages issued hewould be discharged 'These earlier conversations with Ladd and Sanders oc-curred in October 1940, and while the testimony pertaining thereto was some-what confused, it appears that Philpott owed a sum _of money to a certaincreditor who from time to time caused his wages to be garnisheedPhilpotttestified that he was given some assurance that his discharge would not resultfrom further garnishment actions by this same creditor, but that any newgarnishment of his wages would result in- his discharge. Sanders also testifiedthat he considered the successive garnishments by a single creditor an "exten-uating circumstance," but that the garnishment upon which the discharge wasbased was a new matter and issued only .a few days prior to Philpott's dis-chargeFollowing-Phil pott's discharge, a committee of the Union conferred14, 1941.Philpott admitted and it is clear'from all the testimony, that his action ininterviewing Sanders relative to the condition of the stills in April 1941, was not STANDARD OIL COMPANY, , AN OHIO CORPORATION547.instigated by either the Union or the Association, but represented concertedaction by the employees of the still department.There is no evidence thatTraynum, who accompanied him in his interview with Sanders, was in anyway discriminated against thereafter.Furthermore, it is undisputed that inOctober of the preceding year, Philpott was warned that he would be dischargedif new garnishments of his wages were issued. In October, 1941 a committeeof the Association requested management to give Philpott "another chance"and at that time, Philpott was advised iii writing by the management:At the Petroleum Workers' request, we have reconsidered your case, andare giving you another chanceHowever, in the event that you receiveanother garnishee or make another assignment of wages, we will be forcedto take action.Certain witnesses for the Board testified that their wages were garnisheedand they were not discharged, but it was not shown that any of'these employeessuffered as many garnishments, in a corresponding period of time, as Philpott.The contract that was negotiated between the Association and ' managementin August 1941, provided that 3 or more, garnishments within a, 12-month periodwould subject the employee to discharge, and at least one employee, a member,of the Association, was discharged pursuant to this provision. It was stipulatedthat Philpott's wages .had been garnisheed 5 times in the 12-month periodpreceding his\ discharge'Upon consideration of the entire testimony,. the undersigned is convincedand finds that Philpott was not discharged because of union or concerted activity,but for cause..CONCLUDINGFINDINGSThe Sohio Council Plan functioned as a labor organization from 1933 whenitwas formed by the respondent Standard, until April 29, 1937, and was similarin organizational structure and purpose to other employee representation planswhich were widespread in industry prior to the Act. It was established through-out the operations of the respondent Standard and its subsidiaries, the resporid-ent Sohio and the respondent Latonia, whose labor policies were centrally con-trolled and directed liy the respondent Standard.On the basis of the respond-ents' admissions and the entire record, the undersigned finds that the Planwas a labor organization, formed, supported and dominated by the respondents.'The next focus of inquiry is whether the respondents took such measures as arerequired by the Act to disband the Plan and so completely to dissipate theeffects of their- domination as to restore to their employees the freedom in self-organization contemplated by the Act.The independence or bona fides of theAssociation is but another facet of the same' problem since its alleged sue-cessorship to the Plan must be determined in large measure in the light of therespondents' fulfillment of the requirements of the Act in disestablishing thePlan.The undersigned is convinced and finds, upon consideration of the enurerecord, that while subsequent to the Supreme Court's decisions on April 12, 19:17,sustaining the constitutionality of the Act, the respondents withdrew a sub-stantialmeasure of their financial support of the Plan, they at no timeunequivocallywithdrew from participation in the Plan or required its dis-establishmentIt appears from the Maxwell letter to McCowen of April 22,and from McCowen's response to that letter in his memoranda to Unit Councilchairmen of the Plan, that by withdrawing their main, financial support ofthe Plan and'forbidding meetings on company time and property, the respond-ents considered that they were meeting the requirements of the Act and 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the council chairmen of the Plan shared this opinion.However muchthismay bespeak the good, faith of the respondents and council chairmenwho were instrumental in organizing the Association, good faith is not a sub-'stitute for the respondents' responsibility under the Act. "* * * the test,ivh'ether a challenged organization is employer controlled, is not an objectiveone but rather subjective, from the standpoint of employees." 26Furthermore,financial support is but one of numerous means by which employer approvalof a labor organization may be manifested to employees.It is clear that the statements of officers of the respondents at the Aprilj8,9,28 and 29 'meetings of the Central Council of the Plan did not amountto oral disestablishment of the Plan but actually conveyed to the councilchairmen the meaning and understanding that by arranging for collection ofdues from its employee members so as to become self-supporting and byeffectuating a few minor changes such as a change in name, the Plan mightcontinue to function as a labor organization.The fact that on April 29, 1937,following the statements of Edmunds and McAfee the Central Council met andlaid the organizational groundwork of the Association, convincingly bespeaksthe true character and effect' of the Edmunds and McAfee statements.McCowen's letter of the same date in' which' he requested recognition of theAssociation as exclusive bargaining representative of all employees, is similarly'revealing of the state of mind of council chairmen after hearing Edmunds andMcAfee.'As further evidence of their disestablishment of the Plan, the respondentsrely on inter-office communications addressed by Edmunds to Middleton andBrown.While the memorandum to Brown, assistant treasurer of the respond.ent Standard, contains the categorical statement : "The Sohio Council Planbecame non-existent on April 29, 1937," it is otherwise merely an instructiontoBrown, a financial officer, that the company would no longer contributefinancial support to "any labor organization."The memorandum to Middletonwhich was communicated by him only to local representatives of the Plan madeno mention of the Plan and it, too, was merely a statement of company policyon the withholding of certain financial support from labor organizations.News-,paper articles stating that the respondents were disbanding the Plan have littleor no probative force in establishing the fact of disestablishment in theabsence of corroborative testimony or at least a showing that the said news-paper articles were brought to the attention of the employees in the senseof an official pronouncement of company policy.No such showing was made,there being no. testimony from which one might infer that employees of therespondents, generally, saw or read the aforesaid newspaper reports.There is in fact no evidence that the respondents at any time published to theiremployees, either orally or in writing, that they were disestablishing thePlan or withdrawing their support therefrom, unless the testimony of employeerepresentatives of the Plan that in soliciting membership for the Association,they advised employees of their respective units that the Plan was "out", canpass for such evidenceHowever, if the representatives of the Plan be thusregarded as agents of the respondents in advising employees of the Plan'sdisestablishment, it must be borne in mind that according 'to the testimony ofthese same representatives, at the time they were publishing such informationthey were also soliciting membership in the Association.Since this solicitationwas carried on openly on company property during working hours, the employeescould hardly be expected to distinguish between these representatives when actingqua agents of the respondents in announcing the demise of the Plan and when-20N. L. B B.v. Thompson Products,lnc, (CC. A 6),No. 9129, decided August 28, 1942' STANDARD OIL COMPANY, AN OHIO CORPORATION549acting qua agents of the Association in forming a new organization. It is entirelyreasonable to conclude and the undersigned finds that employees thus approached.by representatives of the company dominated Plan, understood that in theirefforts to form the Association, the said representatives were acting with theknowledge, consent and, approval of the respondents.If the employees would have just cause to believe that solicitors professedlyfor a labor organization were acting for and on behalf of the management, theBoard would be justified in concluding that they did not have the completeand unhampered freedom of choice which the Act contemplates.`In any event, even assuming that the employees were duly advised that thePlan was defunct, the respondents' conduct, in the light of the circumstances, wassuch as to cause them to believe that the Association had evolved from the Plan :The theory is that in cases such as this, where an unaffiliated union seems tothe employees at large to have evolved out of an earlier joint organization ofemployer and employees, the Board may take it as datum, in the absence ofsatisfactory evidence to the contrary, that the employees will suppose thatthe company approved the new, as it did the old, and that their choice is forthat reason not as free as the statute demands 28The respondents' contention that in 1937 the requirements of disestablishmentof an employer dominated labor organization had not been fully defined by-theBoard or the courts obviously does not constitute a defense. "It is idle to arguethat the acts of the respondent were justified because committed during the earlierdays of the operation of the Labor Act and before the great body of law nowexisting had been developed." 26Not only did the respondents fail in their duty to publish to their employees thePlan's disestablishment and thus remove the taint of four years of companydomination,restoring to the employees their freedom of self-organization, butthere was in factno actual break or breathing spell between'the functioning ofthe Plan and the formation of the Association.The effects of employer coercion, inherent in the establishmentand mainte-nance of a company-dominated organization, can be dispelled only by there-creation of conditions in which genuinely free choice can be exercised.Tothis end it is essential,, if an ostensibly new organization is set up, that therebe "a complete break between the two unions and a disestablishment of theobjectionable union," and that the employees be "effectively and unmistake-ably informed of such action." 80The last meetings of the Central Council of the Plan on April 22 and April 28, 29,1937, the entire expense of which was borne by the respondents' were actually also,the first meetings of the Association, for it was at these meetings that the nameof the Association was proposed, its chapters designated, and its schedule of dues-determined, as well as its organizational structure.The minutes of the April29, 1937 meeting of the Plan refer to the election of a treasurer of the "CentralAssociation", and the chairman, of the Central Council was at 'thismeeting21N. L. R. B. V. International Ass'n of Machinists,311 U. S.72; N.L. R. B. v. Link-BeltCo., 311 U. S. 584.2Westinghouse Electric & Mfg. Co. v. N. L. R.B , 112 F. (2d) 657 (C. C. A. 2) (aff'dper curiam 312 U. S 600,enf'g as niod:Matter ofWestinghouse ElectricitMfg.Co. andUnited Electrical RadioitMachine Workers of America,etc.;18 N. L. R.B. 300).29N. L. R. B. v. Thompson Products, Inc.,(C. C. A.,6) No. 9129, decided August 28, 1942.90Matter of Standard Oil Company,Standard Oil Company of New JerseyandCongressof Industrial Organizations,43 N L. R. B. 12, decided August 12, 1942. 550DECISIONS'OP NATIONALLABOR RELATIONS BOARDauthorized to demand recognition of the Association as exclusive bargaining repre-sentative.Thus, one searches the record in vain for any evidenceof a pause orbreathing spell between the demise of the Plan and the birth of the Association.The organization of the, various chapters of the Association shows a similarlack of definite cleavage between the Plan and the AssociationAs has beennoted, at the same time representatives of the Plan were advising employeesof their respective units that the Plan was "out", they were securing membership,signatures and collecting dues for the Association.Thecorganizationalmeetingsof the Chapters resulted in most instances in the election of the same men asofficers of the Chapters as had served as officers of the Unit Councils under thePlan.'Within the relatively short period of from April 29 to June 23, at leastIt is apparent therefore and theundersigned finds that the respondents con-tributed financial support tothe Association.The respondents consistently withheld formal orofficial recognition of theis hardly to be distinguished from meetings of the Central Council of the Plan,'except that the entire expenses of the chapter chairmen in attending the meetingwere no longer-borne by the respondents.However, while all regular neetingsof the Association were held off company property and at-Association expense,no deduction was made in the wages or salaries of Association representativesfor time lost from their respective jobs when attending meetings of the CentralChapter.There were also meetings of certain of the chapter chairmen com-prising the Central Chapter which were held at the request of management, andon such occasions the respondents bore the entire expense of the said meetings.It is apparent therefore and the undersigned finds that therespondents con-tributedfinancal supportto the Association.The respondents consistently withheld formal or official recognition of theAssociation and refused to execute a written contract with it, unless the Asso-ciation` were first certified as bargaining representative by the Board, but begin-,niiigwith the first meeting of the Central Chapter, the respondents' representa-tives met regularly with representatives of the Association, in the same manneras they had met with representatives of the Plan, for the purpose of negotiations-on all issues which normally constitute the subject matter of collective bargain-ing.These negotiations were normally based on proposals regarding hours,wages, seniority and kindred subjects advanced by the Association, and the'respondents accepted or rejected the proposals after expressing the viewpoint of'management, or advanced counter proposals of their own.Thus, on June 24,-1937, the respondents issued a statement of policy affecting their entire operationswhich, admittedly, was the result of negotiations between the respondents andthe Association.Meetings of representatives of the various chapters with their,respective department heads, followed the same general pattern.The undersigned finds no merit in the respondents' contention that theseconferences with Association representatives were restricted to matters of em-ployee grievances:The record is replete with evidence that wages,hours,seniority and kindred subjects of collective bargaining affecting all employees ofthe respondents regardless of their union or non-union affiliation, were dealt within these meetingsof management and Association representatives.Obviously,under the guise of conferring.on'employee grievances, management may `notextend virtual recognition and support to a labor organizationWits'f its own choice,thus defeating'the true fundtion of ,collective bargaining by employees throughrepresentatives of their own choice."$' SeeMatter of North American'Aviation,Inc.andUnited Automobile, Aircraft andAgricultural ImplementWoikers of America, Local887,. C. 1. 0., 44 N.L.R. B -604,decided September 29, 1942. STANDARD OIL COMPANY, AN OHIO CORPORATION551-The undersigned finds, that the respondents withheld the shadow but not thesubstance of recognition from the Association, and that Middleton in his.memorandum of August 31, 1938, bespoke the actual situation then existingthroughout the respondents' operations when he wrote, ". . . it seems to meonly fair to recognize officially, what is accepted in practice."The undersignedfurther finds that the respondents' contention that its policy of meeting withemployees or "grievance" committees applied to all labor organizations alike,is fairly academic, since there is no evidence of organizational activity on thepart of any labor organization other than the Association, during the periodwhen the Association was formed and began its functioning as unofficialbargaining representative of all the respondents' employees, except Local 395of the Union, whose membership was limited to the employees of a singlerefinery.It is significant in this connection that Local 395 of the Union wasformed inoppositionto a continuance of the Plan, and that fact was knownto the employeesWhile the record does not disclose the character of suchmeetings as may have been held between representatives of Local 395 and themanagement, if it be assumed that such meetings were held on the same footingas local meetings with Association representatives, this affords no basis, ofcomparison with the system-wide recognition of and bargaining with the Asso-ciation.Both the respondents and the Association place strong emphasis -on the factthat certain elections were conducted by agents of the Board, with both theAssociation and the union appearing on the ballot, as a result of which certainchapters of the Association were certified, and contracts were thereafter executedon the basis of the said certification.The argument is that . the Board inconformity with its policy stated in prior decisions," should foreclose itselffrom a consideration of evidence of unfair labor practices antedating the afore-said elections and certifications.,The undersigned finds no,analogy in the present situation and; in those caseswhere elections were conducted pursuant, to so-called settlement agreements bythe terms of which charges were withdrawn .by the complainant union and theallegedly company, dominated union was given a place on the ballot. Nosemblance of a settlement agreement can be attributed to any of the electionsinwhich, the Association appeared on the ballot.An affiliated group of theUnion- filed a 'charge against the respondents of company domination of theAssociation in September 1941 and thereafter two elections were held with theAssociation appearing on the ballot, but that charge was withdrawn withouta formal ,hearing thereon, and the said withdrawalin no,sense represented asettlement agreement or foreclosed the same union or other affiliates, of thesame union,from filing subsequent charges of the same orsimilarcharacter.Furthermore, the Union did not appear on the ballot with the Association ineither of the elections held subsequent to the filing of the charge by an affiliatedgroup of the Union.But in any event, neither the Board nor the courts haveever held, in any case, that a union is estopped.from filing a charge of companydomination of an opposing labor organization, because it previouslyhas con-sented to be represented on the same ballot with such an opposing labororganization, although it may have had knowledge of the facts later alleged toconstitute company domination, at the time, of its said consent.All of the31Wickwire Bros.and,AmalgamatedAss'nof Iron, Steel & Tin Workers of North America,Lodge, #1985, through S. W. 0. 'C., affiliated with the C. I.0 , 16 N. L. R. B. 316 ;HopeWebbing Co. andTextileWorkers Organizing Committee of the C. 1. 0., LocalNo.1.,14 N. L. R B. 5511 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecisions are to the contrary.33Representation proceedings under Section 9 ofthe Act, and unfair labor practice proceedings under Section 8 of the Act areobviously separate and distinct, and one does not foreclose the other.TheCircuit Court of Appeals of the Sixth Circuit in a recent decision stated:It is now urged that since the existence of the Association and the organiza-tion of the Alliance, together with the latter's recognition as an exclusivebargaining agency capable of contracting with the respondent, and the execu-tion of contracts with it, were all circumstances transpiring before theinauguration or during the proceedings upon the previous complaints, knownto the complaining Union and the Board, the Board is now barred uponprinciples of estoppel or by the application of the doctrine ofres adjudicate,from considering the charges of the Union or entering the present complaint.*******We are, however, obliged to bear in mind that a proceeding under theNational Labor Relations Act is not litigation between private parties eventhough the inquisitorial and corrective powers of the Board may not beinvoked without a charge being lodged by individual employees or, an employeeunion. It is a proceeding. by a public regulatory body in the public interest.It is neither punitive nor compensatory but preventative and remedial in itsnature.if the so-called bargaining agency is in any respect brought forth byemployer domination, or interference, and the contractual relationship withit is a continuing one, the'effect is a continuing, invasion of employee rightsto bargain collectively through agencies of their own choice without interfer-ence of any kind by the employer, and the Board is not barred by any principleof estoppel or the doctrine ofres adjudicata.from putting a stop to it3' -The Board has iii a recent decision 36 indicated that where the union and agentsof the Board, with full knowledge of acts and conduct later alleged as constitutingcompany domination of a second labor organization, agree to an election withthe allegedly company dominated union appearing on the ballot, and there are nocontinuing unfair labor practices following the election, the Board may as amatter of policy disregard evidence of acts and conduct of company dominationwhich occurred prior to the election.Again, however, there is little analogyfound in the facts of that case and decision and in the case at hand. At the timethe Board directed an election with both the Union and Association appearingon the ballot, no charges of unfair labor practices had been filed against therespondents, and issues of unfair labor practices are not litigated in a representa-tion proceeding.The charge which was filed by an affiliated group of the Unionon September 5, 1942, was at least partially investigated by the regional office,but it is impossible to infer that on the basis of such partial investigation theBoard became acquainted with the volume of evidence adduced in the presentproceeding on the subject of the respondents' domination of the Association.Aspreviously stated the aforesaid charge was withdrawn without formal proceedingsbeing instituted thereon.No elections were held subsequent to the filing of the"SeeN. L R B. v Swift d CompanyandNeuhof Packing Company,127 F (2d) 30(C. C. A. 6), NL R B v Stone,125 F. (2d) 752 (C C A. 7).31N. L.R. B. v. Thompson Products, Inc.(C. C.,A 6) No. 9129, decided August 28, 1942.33Matter of Houdaslle-Hershey CorporationandHoude Engineering CorporationandIn-ternational Union, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica (C. I.0 ), 42 N L R. B. 713, decided July 22, 1942. 'STANDARD `OIL COMPANY, AN OHIO CORPORATION553original charge in the present proceeding.The undersigned accordingly is ofthe opinion that the-Board should not as a matter of policy foreclose itself\froma consideration of the entire conduct of the respondents as disclosed in the recordof this proceeding.,That certain employees during the more than five years that the Associationhas functioned as a labor organization have come to feel a measure of pridein its accomplishments,and that in the Association they have a labor,organiza-tion of their own choice,is not doubted by the undersigned,but this cannotoperate to remove the taint of company domination or absolve the respondentsfrom their illegal acts.,The undersigned finds no merit in the.Association's contention that each ofits chapters should be viewed as a separate labor organization.It is clearfrom all the testimony that the various chapters are members of the one body,and while the members perform certain distinct and characteristic functions,they also function as members of the central body which is composed of all thechaptersIt is conceivable that one of the chapters might secede from thecentral body, but when it did so, it would cease to be any part of the Associationand only-then would it constitute a separate and distinct labor organizationThis is clearly illustrated in the Association of Petroleum Workers, Inc., whichbroke away from the Association and formed its own separate labor organiza-tion.The undersigned finds that all the chapters of- the Association are inte-gratedin one labor organization and are inseparable for the purposes of thisproceeding..On the basis of the foregoing findings of fact and the entire record the under-signed finds that the respondents did not disestablish the Plan, a labororgani-zation formed,supported and dominated by the respondents,and, that becauseof their failure t6 do so,the imprint of company domination was unmistakablystamped on the Association from the date of its inception.The undersignedfinds that the Association is a successor labor organization to the Plan,and ifsformation in fact marked a continuation of the Plan under the guise of a newlabor organization,since there was no pause or breathing spell between thefunctioning of the Plan and the functioning of the' Association.The under-signed further finds that the respondents fostered and supported the Associationby permitting it to circulate membership petitions on company premises duringworking hours, by recognizing it and bargaining with it on matters pertainingto wages, hours and working conditions of all its employees,and by contributingfinancial and other support to it.The undersigned finds that each and every contract executed with the Asso-ciation and its chapters is invalid because made and executed with a companydominated labor organization,and that by entering into the aforesaid contractswith the Association,and by other acts of assistance,pursuant to the saidcontracts,'the respondents gave support and encouragement to the Associationwhile discouraging membership in the Union.The undersigned finds that by the aforesaid acts of interference with, domina-tion and support of the'Association, the respondents interfered with,restrainedand coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.The undersigned finds that the respondent Standard,at its Toledo, Refinery,through the acts and conduct of its supervisors Middleton,Bradford,Draper andAmes, encouraged membership in the Association and discouraged membershipin the Union,and thereby interfered with, restrained and coerced the employeesof its Toledo Refinery in the exercise of rights guaranteed in Section 7 of the Act. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned finds that the respondent Standard did not discharge William-Philpott or otherwise discriminate against him because of union or concertedactivity.-IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above, occurring inconnection with the operations described in Section I above, have a close, inti-'mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the 'respondents have engaged in unfair labor practices,the undersigned will recommend that they cease and desist therefrom, and takecertain affirmative action which the undersigned finds necessary to effectuatethe policies of the Act.It has been found that the respondents dominated and interfered with theformation and administration of the Plan, and the Association, and contributedfinancial and other support to them.The undersigned has found that the Asso-ciation is a successor labor organization to the Plan, and since the Plan asdistinguished from the Association ceased to function in 1937, no recommenda-tion will be made concerhing it.The effect and consequence of the respondents'domination, interference with'and support of the Association, as well as the-continued recognition of the Association as the bargaining representative oftheir employees, constitute a continuing obstacle to the free` exercise by theemployees of their right to self-organization and tobargaincollectivelythroughrepresentatives of their own choosing.Because of the respondents'. illegal con-duct, the Association is incapable of serving the employeesas a genuine col-lective bargaining agency.Accordingly, the undersigned will recommend thatthe respondents disestablish the Association and each of the chapters thereof,and withdraw all recognition from the Association or any chapterthereof asthe representative of any of their employees, for the purpose of dealing withthem concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.Under the facts found, contracts executed by the respondents with the Asso=ciation, constitute a part of the unfair labor practicesThe undersigned willrecommend that the respondents cease and desist from giving, effect to eachand every contract executed with the Association, or any chapter thereof aswell as to any extension, renewal, modification, or supplement thereof and any,superseding contracts which may now' be in',force. ' Nothing herein shall betaken to require the 'respondents to vary those wages, hours, seniority, and other'such substantive features of their relations with the employees themselves,which the respondents have established in the performance of the contractsor as the said contracts have been extended, renewed, modified, supplementedor superseded,Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAw1.OilWorkers International Union and Oil Workers International Union,Local 346, affiliated with the Congress of Industrial Organizations, and Associa-tion of Petroleum Workers of the Standard Oil Company of Ohio, are labor6 STANDARD OIL- COMPANY, AN OHIO CORPORATION555:organizations, and Sohio Council Plan was a labor organization, within the,meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofSohio Council Plan and Association of Petroleum Workers of the Standard,Oil Company of Ohio, and contributing financial and other'support to them, therespondents have engaged in and are engaging in unfair labor practices, withinthe meaning of Section 8 (2) of the Act.3.By interfering with, restraining and coercing their employees in the exer--cise of the rights guaranteed in Section 7 of the Act, the respondents haveengaged in and are engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.-5.The respondents have not engaged in unfair labor practices by discriminat-ing in regard to the hire and tenure of employment of William Philpott.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents Standard Oil Company, an Ohio Corpo-ration, Sohio Pipe Line Corporation, and Latonia Refining Corporation, theirofficers, agents, successors, and assigns, shall:-1.Cease and desist from :,(a)Dominating or interfering with the administration of Association of Petro-administration of any other labor organization and from contributing financialor other support to the said labor organization or to any other labor organization ;(b)Recognizing the Association of Petroleum workers of the Standard OilCompany of Ohio, as the representative of any of their employees for thepurpose of dealing with the respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of employment ;(c) 'Giving effect to each and every contract with the Association of Petro-leumWorkers of the Standard Oil Company of Ohio or any' chapter thereof,or to any modification, extension, supplement, or renewal thereof, or to anysuperseding contract with it;(d) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of their rights to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollectivebargaining, or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take the following arTitinative action, which the undersigned finds willeffectuate the policies of the Act:_(a)Withdraw all recognition from and completely disestablish Associationof Petroleum Workers of the Standard Oil Company of Ohio, as the representa-tive of any of its employees for the purpose of -dealing with the respondentsconcerning grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment at all of their plants and operations;(b)Post immediately in conspicuous places throughout their various plantsand operations, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to their employees stating: (1) thatthe respondents will not engage in the conduct from which it has been recom-mended that they cease and desist in Paragraph I (a), (b), (c) and (d)' ofthese recomendations; (2), that the respondents will take the affirmative action k556DECISIONS OFNATIONAL LABOR RELATIONS BOARDset forth in Paragraph '2 (a) of these recommendations; and (3) that therespondents' employees are free to become or remain members of Oil WorkersInternationalUnion, affiliated with the Congress of Industrial Organizations,and that the respondents will not discriminate against any employee becauseof membership or activity in that organization ;(c)Notify the Regional Director for the Eighth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondents have taken to comply herewith.It is further recommended, that, unless on or before ten (10) days from the'receipt of this Intermediate Report, the respondents notify said Regional Direc-tor in writing that they will comply with the foregoing recommendations, the-National Labor Relations Board issue an order requiring the respondents totake the action aforesaid.iIt is further recommended that the complaint be dismissed ' insofar as italleges that the respondent Standard discharge William Philpott because ofunion or concerted activity in violation of Section 8 (3).As provided in Section 33, of Article II of the Rules and Regulations of theNational -Labor Relations Board, Series 2-as amended, effective, October 14,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington,D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord of proceeding (including rulings upon all motions or objections) as itrelies upon, together with the original and four copies of a brief in supportthereof.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days after the date of the order trans-ferring the case to the Board.Dated : November 16, 1942.WILLIAME. SPENCER,TrialExaminer.1